Exhibit 10.1

 

 

Execution Version

Agree Limited Partnership

______________

$125,000,000 4.47% Senior Guaranteed Notes due October 30, 2031

 

______________

Note Purchase Agreement

_____________

Dated as of June 14, 2019

 

 

 








Table of Contents

(Not a part of the Agreement)

 

 

 

 

SECTION

HEADING

PAGE

 

 

 

SECTION 1.

AUTHORIZATION OF NOTES


1

 

 

 

SECTION 2.

SALE AND PURCHASE OF NOTES


1

 

 

 

Section 2.1.

Purchase and Sale of Notes


1

Section 2.2.

Guaranty


1

 

 

 

SECTION 3.

CLOSING


2

 

 

 

SECTION 4.

CONDITIONS TO CLOSING


2

 

 

 

Section 4.1.

Representations and Warranties


2

Section 4.2.

Performance; No Default


2

Section 4.3.

Compliance Certificates


3

Section 4.4.

Opinions of Counsel


3

Section 4.5.

Purchase Permitted by Applicable Law, Etc


4

Section 4.6.

Sale of Other Notes


4

Section 4.7.

Payment of Special Counsel Fees.


4

Section 4.8.

Private Placement Number


4

Section 4.9.

Changes in Legal Structure


4

Section 4.10.

Guaranty


4

Section 4.11.

Funding Instructions


4

Section 4.12.

Notice of Closing Date


5

Section 4.13.

Proceedings and Documents


5

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE PARENT GUARANTOR AND THE COMPANY


5

 

 

 

Section 5.1.

Organization; Power and Authority


5

Section 5.2.

Authorization, Etc


5

Section 5.3.

Disclosure


5

Section 5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates


6

Section 5.5.

Financial Statements; Material Liabilities


6

Section 5.6.

Compliance with Laws, Other Instruments, Etc


7

Section 5.7.

Governmental Authorizations, Etc


7

Section 5.8.

Litigation; Observance of Agreements, Statutes and Orders


7

Section 5.9.

Taxes


7

Section 5.10.

Title to Property; Leases


8

Section 5.11.

Licenses, Permits, Etc


8

Section 5.12.

Compliance with Employee Benefit Plans.


8

Section 5.13.

Private Offering


9

Section 5.14.

Use of Proceeds; Margin Regulations


10





i




Section 5.15.

Existing Indebtedness; Future Liens


10

Section 5.16.

Foreign Assets Control Regulations, Etc.


11

Section 5.17.

Status under Certain Statutes


11

Section 5.18.

Notes Rank Pari Passu


11

Section 5.19.

Environmental Matters


12

Section 5.20.

REIT Status


12

 

 

 

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS


12

 

 

 

Section 6.1.

Purchase for Investment


12

Section 6.2.

Source of Funds


13

 

 

 

SECTION 7.

INFORMATION AS TO THE PARENT GUARANTOR AND THE COMPANY


14

 

 

 

Section 7.1.

Financial and Business Information


14

Section 7.2.

Officer’s Certificate


17

Section 7.3.

Visitation


18

Section 7.4.

Electronic Delivery


18

 

 

 

SECTION 8.

PAYMENT AND PREPAYMENT OF THE NOTES


19

 

 

 

Section 8.1.

Maturity


19

Section 8.2.

Optional Prepayments with Make Whole Amount


19

Section 8.3.

Change in Control


20

Section 8.4.

Allocation of Partial Prepayments


21

Section 8.5.

Maturity; Surrender, Etc


21

Section 8.6.

Purchase of Notes


21

Section 8.7.

Make-Whole Amount


22

Section 8.8.

Payments Due on Non Business Days


23

 

 

 

SECTION 9.

AFFIRMATIVE COVENANTS


24

 

 

 

Section 9.1.

Compliance with Laws


24

Section 9.2.

Insurance


24

Section 9.3.

Maintenance of Properties


24

Section 9.4.

Payment of Taxes and Claims


24

Section 9.5.

Legal Existence, Etc


25

Section 9.6.

Notes to Rank Pari Passu


25

Section 9.7.

Books and Records


26

Section 9.8.

Subsidiary Guarantors


26

Section 9.9.

Ownership


27

 

 

 

SECTION 10.

NEGATIVE COVENANTS


27

 

 

 

Section 10.1.

Transactions with Affiliates


27

Section 10.2.

Maximum Aggregate Debt Limit


27

Section 10.3.

Maximum Aggregate Secured Debt Limit


28

Section 10.4.

Minimum Interest Coverage


28

Section 10.5.

Minimum Unsecured Debt Ratio


28





ii




Section 10.6.

Minimum Unsecured Debt Yield


28

Section 10.7.

Minimum Net Worth


28

Section 10.8.

Maximum Quarterly Dividends


29

Section 10.9.

Mergers, Consolidations, Etc.


29

Section 10.10.

Line of Business


31

Section 10.11.

Economic Sanctions, Etc.


31

 

 

 

SECTION 11.

EVENTS OF DEFAULT


31

 

 

 

SECTION 12.

REMEDIES ON DEFAULT, ETC


34

 

 

 

Section 12.1.

Acceleration


34

Section 12.2.

Other Remedies


34

Section 12.3.

Rescission


34

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc


35

 

 

 

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES


35

 

 

 

Section 13.1.

Registration of Notes


35

Section 13.2.

Transfer and Exchange of Notes


35

Section 13.3.

Replacement of Notes


36

 

 

 

SECTION 14.

PAYMENTS ON NOTES


36

 

 

 

Section 14.1.

Place of Payment


36

Section 14.2.

Home Office Payment


36

Section 14.3.

FATCA Information


37

 

 

 

SECTION 15.

EXPENSES, ETC


37

 

 

 

Section 15.1.

Transaction Expenses


37

Section 15.2.

Survival


38

 

 

 

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT


38

 

 

 

SECTION 17.

AMENDMENT AND WAIVER


38

 

 

 

Section 17.1.

Requirements


38

Section 17.2.

Solicitation of Holders of Notes


39

Section 17.3.

Binding Effect, Etc


39

Section 17.4.

Notes Held by Company, Etc


40

 

 

 

SECTION 18.

NOTICES


40

 

 

 

SECTION 19.

REPRODUCTION OF DOCUMENTS


40

 

 

 

SECTION 20.

CONFIDENTIAL INFORMATION


41

 

 

 





iii




SECTION 21.

SUBSTITUTION OF PURCHASER


42

 

 

 

SECTION 22.

MISCELLANEOUS


42

 

 

 

Section 22.1.

Successors and Assigns


42

Section 22.2.

Accounting Terms


43

Section 22.3.

Severability


43

Section 22.4.

Construction, Etc


43

Section 22.5.

Counterparts


44

Section 22.6.

Governing Law


44

Section 22.7.

Jurisdiction and Process; Waiver of Jury Trial


44

 

 

 

Signature

 


46

 





iv




 

 

 

SCHEDULE A

—

Information Relating to Purchasers

 

 

 

SCHEDULE B

—

Defined Terms

 

 

 

SCHEDULE 5.3

—

Disclosure Materials

 

 

 

SCHEDULE 5.4

—

Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock

 

 

 

SCHEDULE 5.15

—

Existing Indebtedness

 

 

 

EXHIBIT 1

—

Form of 4.47% Senior Guaranteed Notes due October 30, 2031

 

 

 

EXHIBIT 2.2

—

Form of Guaranty

 

 

 

EXHIBIT 4.4(a)(i)

—

Form of Opinion of Counsel to the Company and the Guarantors

 

 

 

EXHIBIT 4.4(a)(ii)

—

Form of Opinion of Special Maryland Counsel to Parent Guarantor

 

 

 

EXHIBIT 4.4(b)

—

Form of Opinion of Counsel to the Purchasers

 

 



v




Agree Limited Partnership

70 E. Long Lake Road

Bloomfield Hills, MI 48304

 

$125,000,000 4.47% Senior Guaranteed Notes due October 30, 2031

 

Dated as of June 14, 2019

To Each of the Purchasers Listed in

  Schedule A Hereto:

Ladies and Gentlemen:

Agree limited partnership, a Delaware limited partnership (the “Company”), and
agree realty corporation, a Maryland corporation operating as a real estate
investment trust (the “Parent Guarantor”), jointly and severally, agree with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

Section 1.Authorization of Notes.

The Company will authorize the issue and sale of $125,000,000 aggregate
principal amount of its 4.47% Senior Guaranteed Notes due October 30, 2031 (the
“Notes”, such term to include any such notes issued in substitution therefore
pursuant to Section 13).  The Notes shall be substantially in the form set out
in Exhibit 1 with such changes therefrom, if any, as may be approved by the
Purchasers and the Company.  Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

Section 2.Sale and Purchase of Notes.

Section 2.1.Purchase and Sale of Notes.  Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof.  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non‑performance of any obligation by any other Purchaser
hereunder.

Section 2.2.Guaranty.  The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the Parent
Guarantor and Subsidiary Guarantors pursuant to the guaranty agreement
substantially in the form of Exhibit 2.2 attached hereto and

Exhibit 1

(to Note Purchase Agreement)




made a part hereof (as the same may be amended, modified, extended or renewed,
the “Guaranty”).

Section 3.Closing.

The execution and delivery of this Agreement shall occur on June 14, 2019.  The
sale and purchase of the Notes to be purchased by each Purchaser shall occur at
the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603 at 10:00 A.M. Chicago time, at a closing (the “Closing”) on any date on or
after July 1, 2019 but on or before October 30, 2019 as the Company may select
with at least five (5) Business Days prior written notice to the Purchasers in
accordance with Section 4.12.  At the Closing, the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser at the Closing in the form
of a single Note (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds to the account identified pursuant to
Section 4.11.  If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

Section 4.Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1.Representations and Warranties.  (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing; provided that the Company shall be permitted to make
additions and deletions to any of Schedules 5.4 or 5.15 after the date of this
Agreement but prior to the Closing, so long as (a) the Company shall have
provided updated copies of the relevant Schedules to each Purchaser at least
five (5) Business Days prior to the Closing and (b) any such additions or
deletions are in all respects satisfactory to each Purchaser as a condition to
the Closing.

(b)The representations and warranties of the Guarantors in this Agreement and
the Guaranty shall be correct when made and at the time of the Closing.

Section 4.2.Performance; No Default.  (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
date of this Agreement to the Closing assuming that Sections 9 and 10 are
applicable from the date of this Agreement.  From the date of this Agreement
until the Closing, before and after, and after giving effect to the issue and
sale of the Notes at the Closing (and the application of the proceeds thereof as
contemplated by

-2-




Section 5.14), no Change in Control, Default or Event of Default shall have
occurred and be continuing.  Neither the Company nor any of its Subsidiaries
shall have entered into any transaction since March 31, 2019 that would have
been prohibited by Section 10 had such Section applied since such date.

(b)Each Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the Guaranty required to be performed
and complied with by it prior to or at the Closing, and after giving effect to
the issue and sale of Notes at the Closing (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.  Neither the Parent Guarantor nor any
Subsidiary shall have entered into any transaction since March 31, 2019 that
would have been prohibited by Section 10 had such Section applied since such
date.

Section 4.3.Compliance Certificates.

(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(a),  4.2(a) and 4.9 have been fulfilled.

(b)Guarantor Officer’s Certificate. Each Guarantor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Section 4.1(b),  4.2(b) and 4.9 have been
fulfilled.

(c)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its general partner, dated the date of the Closing, certifying
as to (i) the resolutions attached thereto and other proceedings relating to the
authorization, execution and delivery of the Notes and this Agreement and
(ii) the Company’s organizational documents as then in effect.

(d)Guarantor Secretary’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other legal
proceedings relating to the authorization, execution and delivery of this
Agreement (in the case of the Parent Guarantor) and the Guaranty and (ii) the
Guarantor’s organizational documents as then in effect.

(e)Certificates.  The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.

Section 4.4.Opinions of Counsel.  Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a)(i) from Honigman LLP, independent counsel for the Company and the
Guarantors, covering the matters set forth in Exhibit 4.4(a)(i) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request as appropriate (and the Company
and the Parent Guarantor hereby instruct their counsel to deliver such opinion
to the Purchasers), (ii) from Ballard Spahr LLP, as special Maryland counsel to
the Parent Guarantor, covering the matters as appropriate for the Parent
Guarantor set forth in Exhibit 4.4(a)(ii) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably

-3-




request as appropriate (and the Company and the Parent Guarantor hereby instruct
their counsel to deliver such opinion to the Purchasers) and (b) from Chapman
and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5.Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

Section 4.6.Sale of Other Notes.  Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A hereto.

Section 4.7.Payment of Special Counsel Fees.    Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the date of this
Agreement and the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the date of this Agreement or the Closing, as applicable.

Section 4.8.Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9.Changes in Legal Structure.  Other than as permitted by Section
10.9, the Obligors shall not have changed their respective jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Section 5.5.

Section 4.10.Guaranty.  The Guaranty shall have been executed and delivered by
the Guarantors and shall be in full force and effect.

Section 4.11.Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company or the Parent
Guarantor identifying (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.



-4-




Section 4.12.Notice of Closing Date.  At least five (5) Business Days prior to
the date of the Closing, each Purchaser shall have received written notice
signed by a Responsible Officer on letterhead of the Company confirming the date
of the Closing applicable to the Notes and confirming the interest payment dates
for the Notes, as applicable, based on such date selected for the Closing.

Section 4.13.Proceedings and Documents.  All legal and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 5.Representations and Warranties of the Parent Guarantor and the
Company.

The Company and the Parent Guarantor jointly and severally represent and warrant
to each Purchaser as of the date of this Agreement and as of the time of Closing
that:

Section 5.1.Organization; Power and Authority.  Each Obligor is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, except as noted in Schedule 5.4, and is duly
qualified as a foreign entity and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Obligor has the legal power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement or the Guaranty, and the Notes, as applicable, and to perform the
provisions hereof and thereof.

Section 5.2.Authorization, Etc.  This Agreement, the Guaranty and the Notes have
been duly authorized by all necessary legal action on the part of the Obligors
party thereto, and this Agreement and the Guaranty constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor party thereto enforceable against the Obligor
party thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3.Disclosure.  This Agreement, and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company and
the Parent Guarantor in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements referred to in
Section 5.5, (this Agreement, and such documents, certificates or other writings
and such financial statements delivered to each Purchaser prior to May 2, 2019,
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made.  Since 

-5-




December 31, 2018, there has been no change in the financial condition,
operations, business or properties of the Obligors or their respective
Subsidiaries except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company or the Parent Guarantor that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

Section 5.4.Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) as of April 15, 2019 or as subsequently updated pursuant to
Section 4.1 (since which date there have been no Material changes) of the
Subsidiaries of the Parent Guarantor and the Company, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the percentage of the Equity Interests outstanding owned by the Parent
Guarantor, the Company, and each other Subsidiary, (ii) of the Parent
Guarantor’s and the Company’s Affiliates, other than Subsidiaries, and (iii) of
the Parent Guarantor’s and the Company’s directors, and senior officers. 

(b)All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Parent Guarantor or the Company and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable (in the case of capital stock) and are owned by the Parent
Guarantor or another Subsidiary free and clear of any Lien (except as otherwise
disclosed in Schedule 5.4).

(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, except as noted in Schedule 5.4, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
legal power and authority to own or hold under lease the properties it purports
to own or hold under lease and to transact the business it transacts and
proposes to transact.

(d)No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent
Guarantor, the Company or any of their respective Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5.Financial Statements; Material Liabilities.  The Parent Guarantor’s
report on Form 10‑K for the fiscal year ended December 31, 2018 and its
quarterly report on Form 10‑Q for the quarterly period ending March 31, 2019,
contain consolidated financial statements of the Parent Guarantor.  All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries (including, without limitation, the
Company) as of the respective dates specified in such financial statements and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP

-6-




consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments).  The Parent Guarantor, the Company and their
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.

Section 5.6.Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Obligors of this Agreement, the Guaranty and the
Notes, to which they are a party, will not (a) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of any Obligor or any of its Subsidiaries under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
charter, regulations or by‑laws, partnership agreement, limited liability
company agreement or any other agreement or instrument to which any Obligor or
any of its Subsidiaries is bound or by which any Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Obligor or any of its Subsidiaries or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any of its Subsidiaries.

Section 5.7.Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Obligors of this Agreement, the Guaranty or the Notes, as applicable.

Section 5.8.Litigation; Observance of Agreements, Statutes and Orders.
 (a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Parent Guarantor or the Company, threatened against or
affecting any Obligor or any of their Subsidiaries or any property of the
Obligors or any of their Subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority, including, without
limitation, matters disclosed in Form 10‑Q or Form 10‑K filings of the Parent
Guarantor that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b)Neither the Parent Guarantor nor any of its Subsidiaries is (i) in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, (ii) in violation of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including without limitation Environmental Laws, the USA PATRIOT Act or any
other laws and regulations that are referred to in Section 5.16), which default
or violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.9.Taxes.  Each Obligor and their respective Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with

-7-




respect to which the Obligors or a Subsidiary, as the case may be, have
established adequate reserves in accordance with GAAP.  Neither the Parent
Guarantor nor the Company knows of any basis for any other tax or assessment
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Parent Guarantor, the Company and their respective Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.  The Federal
income tax liabilities of the Obligors and their respective Subsidiaries are not
subject to any incomplete audit.

Section 5.10.Title to Property; Leases.  The Obligors and their respective
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the audited balance sheet referred to in Section 5.5 or purported
to have been acquired by the Obligors or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement, except for any
failure to have such title as is disclosed in the Parent Guarantor’s most recent
annual report on Form 10‑K, none of which could reasonably be expected to have a
Material Adverse Effect.  All leases that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

Section 5.11.Licenses, Permits, Etc.  Except, in the case of subsections (a),
(b) and (c) below, as could not reasonably be expected to have a Material
Adverse Effect,

(a)the Obligors and their respective Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto without known
conflict with the rights of others;

(b)to the knowledge of the Parent Guarantor and the Company, no product or
service of the Obligors or any of their respective Subsidiaries infringes any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person; and

(c)to the knowledge of the Parent Guarantor and the Company, there is no
violation by any Person of any right of the Obligors or any of their respective
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Obligors or any of their respective
Subsidiaries.

Section 5.12.Compliance with Employee Benefit Plans.  (a) None of the Obligors
or their ERISA Affiliates sponsors, maintains or contributes to (or has
sponsored, maintained or contributed to in the last five years) any Plan that is
subject to section 412 of the Code or Title IV of ERISA.

(b)Each Obligor and each ERISA Affiliate have operated and administered each
Plan (excluding Multiemployer Plans) in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  No Obligor nor any ERISA Affiliate

-8-




has incurred any liability pursuant to Title I of ERISA or the penalty or excise
tax provisions of the Code or ERISA relating to employee benefit plans (as
defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could, individually or in the aggregate, reasonably be
expected to result in the incurrence of any such liability by the Obligors or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities as would not be individually or
in the aggregate Material.

(c)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(d)Each Obligor and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(e)The expected postretirement benefit obligation (determined as of the last day
of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor, the Company and
their Subsidiaries is not Material.

(f)The execution and delivery of this Agreement, the Guaranty and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code.  The
representation in the first sentence of this Section 5.12(f) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

(g)The Obligors and their Subsidiaries do not have any Non‑U.S. Plans.

Section 5.13.Private Offering.  Neither the Parent Guarantor, the Company nor
anyone acting on its or their behalf has offered the Notes, the Guaranty or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than 80 Institutional Investors (including the Purchasers), each of which
has been offered the Notes and the Guaranty at a private sale for investment
pursuant to Section 4(a)(2) of the Securities Act.  Neither the Parent
Guarantor, the Company nor anyone acting on its or their behalf has taken, or
will take, any action that would subject the issuance or

-9-




sale of the Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

Section 5.14.Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Notes hereunder to acquire new properties and repay
amounts outstanding on an existing credit facility.  No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220).  Margin stock does not constitute
more than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets.  As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

Section 5.15.Existing Indebtedness; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct description of all
outstanding Indebtedness of the Parent Guarantor, the Company and their
respective Subsidiaries as of March 31, 2019 or as subsequently updated pursuant
to Section 4.1 (including a description of the principal amount outstanding and
collateral therefor, if any, and guaranty thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Parent Guarantor,
the Company or their respective Subsidiaries. Neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Parent Guarantor, the Company or such Subsidiary, and no
event or condition exists with respect to any Indebtedness of the Parent
Guarantor, the Company or any of their respective Subsidiaries the outstanding
principal amount of which exceeds $25,000,000 that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b)Except as provided in the agreements and documents for the Indebtedness
described in Schedule 5.15, neither the Parent Guarantor, the Company nor any of
their respective Subsidiaries has agreed or consented to cause or permit any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness which,
individually or in the aggregate, is Material.

(c)Neither the Parent Guarantor, the Company nor any of their respective
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent Guarantor, the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of,

-10-




Indebtedness of the Parent Guarantor, the Company or any of their respective
Subsidiaries, except as referred to in Schedule 5.15.

Section 5.16.Foreign Assets Control Regulations, Etc.  (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List or
(iii) is a target of sanctions that have been imposed by the United Nations or
the European Union.

(b)Neither an Obligor nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or (ii) to
either Obligor’s knowledge, is under investigation by any Governmental Authority
for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.

(c)No part of the proceeds from the sale of the Notes hereunder:

(i)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by an Obligor or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii)will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or

(iii)will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.

(d)Each Obligor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
each Obligor and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.

Section 5.17.Status under Certain Statutes.  No Obligor nor any of their
respective Subsidiaries is subject to regulation under the Investment Company
Act of 1940, as amended, the Public Utility Holding Company Act of 2005, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.

Section 5.18.Notes Rank Pari Passu.  The obligations of the Company under this
Agreement and the Notes and the obligations of each Guarantor under the Guaranty
rank at least pari passu in right of payment with all other unsecured Senior
Indebtedness of the Company or such Guarantor, as the case may be, including,
without limitation, all unsecured Senior

-11-




Indebtedness of the Company or such Guarantor, as the case may be, described in
Schedule 5.15 hereto.

Section 5.19.Environmental Matters.  (a) Neither any Obligor nor any of their
respective Subsidiaries has knowledge of any claim or has received any notice of
any claim, and no proceeding has been instituted raising any claim against the
Obligors or any of their respective Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.

(b)Neither any Obligor nor any of their respective Subsidiaries has knowledge of
any facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c)Neither any Obligor nor any of their respective Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner contrary to any Environmental Laws in each case in
any manner that could reasonably be expected to result in a Material Adverse
Effect.

(d) Neither any Obligor nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e)All buildings on all real properties now owned, leased or operated by the
Obligors or any of their respective Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.20.REIT Status.  The Parent Guarantor has taken all action necessary
to qualify as a real estate investment trust under the Code for the taxable
years of the Parent Guarantor ended December 31, 2016, 2017 and 2018 and has not
taken any action which would prevent it from maintaining such qualification at
all times during the term of this Agreement.  Each Subsidiary of the Parent
Guarantor that is treated as a corporation for U.S. federal income tax purposes
is either (i) a “qualified REIT subsidiary” within the meaning of
section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of section 856(l) of the Code.

Section 6.Representations of the Purchasers.

Section 6.1.Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the

-12-




provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

Section 6.2.Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95‑60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95‑60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be

-13-




“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.Information as to the Parent Guarantor and the Company.

Section 7.1.Financial and Business Information.  The Parent Guarantor shall
deliver to each Purchaser and each holder of Notes that is an Institutional
Investor:

(a)Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent Guarantor’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Principal Debt Facility or the date on which such
corresponding financial statements are delivered under any Principal Debt
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of:



-14-




(i)an unaudited consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such quarter, and

(ii)unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year‑end adjustments;

(b)Annual Statements — within 105 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Parent
Guarantor’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless
of whether the Parent Guarantor is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Principal Debt Facility or the date on which such corresponding
financial statements are delivered under any Principal Debt Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Parent Guarantor, duplicate copies of

(i)a consolidated balance sheet of the Parent Guarantor and its Subsidiaries as
at the end of such year, and

(ii)consolidated statements of operations and comprehensive income, changes in
stockholders’ equity and cash flows of the Parent Guarantor and its Subsidiaries
for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice proxy statement or similar document
sent by the Parent Guarantor, the Company or any of their respective
Subsidiaries (x) to its

-15-




creditors under any Principal Debt Facility (excluding information sent to such
creditors in the ordinary course of administration of a credit facility, such as
information relating to pricing and borrowing availability) or (y) to its public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
holder), and each prospectus and all amendments thereto filed by the Parent
Guarantor, the Company or any of their respective Subsidiaries with the SEC and
of all press releases and other statements made available generally by the
Parent Guarantor, the Company or any of their respective Subsidiaries to the
public concerning developments that are Material and (iii) any valuation
information with respect to any real property of the Parent Guarantor, the
Company or any of their Subsidiaries that is received from, or provided to, a
lender pursuant to the terms of a secured credit facility for which such real
property serves as security (other than Governmental Authorities);

(d)Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer of the Parent Guarantor or the
Company becoming aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e)Employee Benefit Matters — promptly, and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent
Guarantor, the Company or an ERISA Affiliate proposes to take with respect
thereto:

(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Guarantor, the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan; or

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Parent Guarantor, the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Parent Guarantor, the Company or
any ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise
tax provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;



-16-




(f)Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Guarantor, the
Company or any of their respective Subsidiaries from any Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

(g)Resignation or Replacement of Auditors — within ten days following the date
on which the Parent Guarantor’s auditors resign or the Parent Guarantor elects
to change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request; and

(h)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor, the Company or any of their
respective Subsidiaries (including actual copies of the Parent Guarantor’s
Form 10‑Q and Form 10‑K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes or relating to the ability of the
Parent Guarantor to perform its obligations hereunder and under the Guaranty or
the ability of any Subsidiary Guarantor to perform its obligations under the
Guaranty, in each such case as from time to time may be reasonably requested by
any such Purchaser or such holder of Notes.

Section 7.2.Officer’s Certificate.  Each set of quarterly and annual financial
statements delivered to a Purchaser or holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Parent Guarantor setting forth:

(a)Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Parent Guarantor and the Company were
in compliance with the requirements of Sections 10.2 through 10.8, inclusive,
during the quarterly or annual period covered by the financial statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence). In the event that the
Parent Guarantor or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Parent
Guarantor, the Company or their respective Subsidiaries from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event

-17-




existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Parent Guarantor, the Company or any of their
respective Subsidiaries to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Parent Guarantor or
the Company shall have taken or proposes to take with respect thereto; and

(c)Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.8 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3.Visitation.  The Parent Guarantor and the Company shall permit the
representatives of each Purchaser and each holder of Notes that is an
Institutional Investor:

(a)No Default — if no Default or Event of Default then exists, at the expense of
such Purchaser or such holder and upon reasonable prior notice to the Parent
Guarantor and the Company, to visit the principal executive office of the Parent
Guarantor or the Company, as the case may be, to discuss the affairs, finances
and accounts of the Parent Guarantor, the Company and their respective
Subsidiaries with the Parent Guarantor’s and the Company’s officers, and (with
the consent of the Parent Guarantor and the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Parent Guarantor and the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Parent Guarantor, the
Company or each of their respective Subsidiaries, all at such reasonable times
and as often as may be reasonably requested in writing; and

(b)Default — if a Default or an Event of Default then exists, at the expense of
the Parent Guarantor and the Company, to visit and inspect any of the offices or
properties of the Parent Guarantor, the Company or any of their respective
Subsidiaries, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision each of the Parent
Guarantor and the Company authorize said accountants to discuss the affairs,
finances and accounts of the Parent Guarantor, the Company and their respective
Subsidiaries), all at such times and as often during regular business hours as
may be requested.

Section 7.4.Electronic Delivery.  Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Parent Guarantor pursuant to Sections
7.1(a),  (b) or (c) and Section 7.2 shall be deemed to have been delivered if
the Parent Guarantor satisfies any of the following requirements with respect
thereto:

(a)such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by

-18-




e‑mail at the e‑mail address set forth in such Purchaser or such holder’s
Schedule A or as communicated from time to time in a separate writing delivered
to the Obligors;

(b)the Parent Guarantor shall have timely filed Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://agreerealty.com as of
the date of this Agreement;

(c)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the Parent Guarantor on IntraLinks or on any
other similar website to which each Purchaser or holder of Notes has free
access; or

(d)the Parent Guarantor shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each Purchaser or holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Parent Guarantor shall have given each Purchaser or
holder of a Note prior written notice, which may be by e‑mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any Purchaser or holder to receive paper
copies of such forms, financial statements and Officer’s Certificates or to
receive them by e‑mail, the Parent Guarantor will promptly e‑mail them or
deliver such paper copies, as the case may be, to such Purchaser or holder.

Section 8.Payment and Prepayment of the Notes.

Section 8.1.Maturity.  As provided therein, the entire unpaid principal balance
of the Notes shall be due and payable on the stated Maturity Date thereof.

Section 8.2.Optional Prepayments with Make‑Whole Amount.  The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding, at 100% of the principal amount
so prepaid, together with interest accrued thereon to the date of such
prepayment, and the Make‑Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of Notes
being so prepaid written notice of each optional prepayment under this
Section 8.2 not less than 10 days and not more than 60 days prior to the date
fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid

-19-




(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make‑Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes to be prepaid a certificate of
a Senior Financial Officer specifying the calculation of such Make‑Whole Amount
as of the specified prepayment date.

Section 8.3.Change in Control.

(a)Notice of Change in Control.  The Company will, within five (5) days after
the occurrence of any Change in Control, give written notice (the “Change in
Control Notice”) of such Change in Control to each holder of Notes. Such Change
in Control Notice shall contain and constitute an offer to prepay the Notes as
described in Section 8.3(b) hereof and shall be accompanied by the certificate
described in Section 8.3(e).

(b)Offer to Prepay Notes.  The offer to prepay Notes shall be an offer to
prepay, in accordance with and subject to this Section 8.3, all, but not less
than all, the Notes held by each holder on a date specified in such offer (the
“Proposed Prepayment Date”).  Such Proposed Prepayment Date shall be not less
than 15 days and not more than 30 days after the date of such offer.

(c)Acceptance/Rejection.  A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment.  A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute a rejection of such offer by such holder.

(d)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium.  The prepayment shall be made on the
Proposed Prepayment Date.

(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.3;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.3 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.

(f)Certain Definitions. Any one of the following shall constitute a “Change in
Control”:

(i)any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable), other
than the

-20-




Parent Guarantor or the Company or any employee benefit plan of the Parent
Guarantor or the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power in the aggregate of all classes of shares of the capital
stock of the Parent Guarantor then outstanding entitled to vote generally in
elections of directors; or

(ii)during any period of 12 consecutive months after the date of original
issuance of the Notes, persons who at the beginning of such 12‑month period
constituted the Board of Directors of the Parent Guarantor, together with any
new persons whose election was approved by a vote of a majority of the persons
then still comprising the Board of Directors of the Parent Guarantor who were
either members of the Board of Directors of the Parent Guarantor at the
beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors of the Parent Guarantor.

Section 8.4.Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated pro rata among all holders of the Notes
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.  All partial prepayments made pursuant to Section 8.3 shall be
applied only to the Notes of the holders who have elected to participate in such
prepayment.

Section 8.5.Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make‑Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make‑Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.6.Purchase of Notes.  Neither the Parent Guarantor nor the Company
will nor will they permit any Affiliate to purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except (a) upon
the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Parent Guarantor, the Company or an Affiliate to the holders of all Notes at the
time outstanding upon the same terms and conditions; provided any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
10 Business Days; provided further, if the holders of more than 33 1/3% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 3 Business
Days from its receipt of such notice to accept such offer; provided further, at
the time of such purchase or offer to purchase and immediately after giving
effect thereto, (A) no Default or Event of Default would exist and (B) the

-21-




Company would be permitted by the provisions of Sections 10.2 and 10.3 to incur
at least $1.00 of additional Indebtedness.  The Company will promptly cancel all
Notes acquired by it, the Parent Guarantor or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.7.Make‑Whole Amount.  The term “Make‑Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make‑Whole
Amount may in no event be less than zero.  For the purposes of determining the
Make‑Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% (50 basis points) plus (b) the yield to maturity implied by
the “Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on‑the‑run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there are no such U.S. Treasury securities Reported having
a maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yield(s)” Reported for the
applicable most recently issued actively traded on‑the‑run U.S. Treasury
securities with the maturities (1) closest to and greater than such Remaining
Average Life and (2) closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
(50 basis points) plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business

-22-




Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1. 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.8.Payments Due on Non‑Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, (x) except as set forth in clause (y),
any payment of interest on any Note that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make‑Whole
Amount on any Note (including principal due on the Maturity Date of such Note as
designated in such Note) that is due on a date that is not a Business Day shall
be made on the next succeeding Business Day and shall include the additional
days elapsed in the computation of interest payable on such next succeeding
Business Day.



-23-




Section 9.Affirmative Covenants.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company and the Parent Guarantor, jointly and
severally, covenant that:

Section 9.1.Compliance with Laws.  Without limiting Section 10.11, the Company
and the Parent Guarantor will, and will cause each of their respective
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.Insurance.  The Company and the Parent Guarantor will, and will
cause each of their respective Subsidiaries to, maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co‑insurance and
self‑insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

Section 9.3.Maintenance of Properties.  The Company and the Parent Guarantor
will, and will cause each of their respective Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than due to ordinary wear and tear),
so that the business carried on in connection therewith may be properly
conducted at all times; provided that this Section 9.3 shall not prevent either
the Company, the Parent Guarantor or any of their respective Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company and
the Parent Guarantor have concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.4.Payment of Taxes and Claims.  The Company and the Parent Guarantor
will, and will cause each of their respective Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of either of the Company, the Parent Guarantor or any of their respective
Subsidiaries; provided that neither the Company, the Parent Guarantor nor any of
their respective Subsidiaries need pay any such tax, assessment, charge, levy or
claim if (a) the amount, applicability or validity thereof is contested by the
Company, the Parent

-24-




Guarantor or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company, the Parent Guarantor or such Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company, the Parent Guarantor or such Subsidiary or (b) the nonpayment of
all such taxes, assessments, charges, levies and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5.Legal Existence, Etc.  Subject to Section 10.9, the Company and the
Parent Guarantor will at all times preserve and keep in full force and effect
their respective legal existence.  The Company and the Parent Guarantor will at
all times preserve and keep in full force and effect the legal existence of each
of their respective Subsidiaries (unless merged into an Obligor or a
Wholly‑owned Subsidiary) and all rights and franchises of the Obligors and their
respective Subsidiaries unless, in the good faith judgment of the Company and
the Parent Guarantor, the termination of or failure to preserve and keep in full
force and effect such legal existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

Without limiting the foregoing:

(a)the Company will at all times take such action as may be necessary to
maintain its status as a “partnership” and not as an association taxable as a
corporation, in any such case for Federal income tax purposes and will not cause
or permit any modification, waiver, supplement or amendment of the Limited
Partnership Agreement to be entered into if giving effect thereto would result
in a Default or Event of Default; and

(b)the Parent Guarantor will at all times maintain its qualification as a real
estate investment trust under the Code and the applicability to the Parent
Guarantor and its stockholders of the method of taxation provided for in
sections 856 and 857(b) of the Code and any successor provision thereto and will
continue to operate as a self‑directed and self‑administered real estate
investment trust and will not engage in any business other than the business of
acting as a real estate investment trust and serving as the general partner of
the Company.

Section 9.6.Notes to Rank Pari Passu.  (a) The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured
Senior Indebtedness of the Company which is not expressed to be subordinate or
junior in rank to any other unsecured Senior Indebtedness of the Company.

(b)Without limiting clause (a) above, if at any time and from time to time, any
Principal Debt Facility while the same remains in existence becomes secured by a
Lien on any assets of the Parent Guarantor, the Company or any of their
Subsidiaries (“Previously Unsecured Debt”), then the Parent Guarantor and the
Company will, and will cause each of their Subsidiaries that has provided any
such Lien to, concurrently grant to and for the benefit of the holders of the
Notes a similar Lien ranking pari passu with the Lien provided to or for the
benefit of the Previously Unsecured Debt, over the same assets of the Parent
Guarantor, the Company or such Subsidiary as are encumbered under such Lien
securing such Previously Unsecured Debt, under documents in form and substance
reasonably satisfactory to the Required Holders with such Lien to be the

-25-




subject of an intercreditor agreement among the lenders under the Previously
Unsecured Debt and the holders of Notes, which shall be reasonably satisfactory
in form and substance to the Required Holders. 

(c)The holders of the Notes acknowledge and agree that any Lien securing the
Notes pursuant to the foregoing clause (b) shall be automatically discharged and
released pursuant to the written request, and at the expense, of the Company,
provided that (i) any Lien securing the associated Previously Unsecured Debt
referenced in the foregoing clause (b) has been released and discharged, and the
Company so certifies to the holders of the Notes in a certificate which
accompanies such request for release and discharge and (ii) at the time of such
release and discharge, the Company shall deliver a certificate of a Responsible
Officer to the holders of the Notes to the effect that no Default or Event of
Default exists.

Section 9.7.Books and Records.  Each of the Company and the Parent Guarantor
will, and will cause each of its Subsidiaries to, maintain proper books of
record and account in conformity with GAAP and all applicable requirements of
any Governmental Authority having legal or regulatory jurisdiction over the
Obligors or such Subsidiary, as the case may be.  Each of the Company and the
Parent Guarantor will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets.  The Obligors and their Subsidiaries
have devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Obligors
will, and will cause each of their Subsidiaries to, continue to maintain such
system.

Section 9.8.Subsidiary Guarantors.  (a) Each of the Parent Guarantor and the
Company will cause each Subsidiary that guarantees or otherwise becomes liable
at any time, whether as a borrower or an additional or co‑borrower or otherwise,
for or in respect of any Indebtedness under any Principal Debt Facility to
concurrently therewith deliver the following to each of holder of a Note:

(i)an executed joinder to the Guaranty;

(ii)a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Section 5 of this Agreement
(but with respect to such Subsidiary and such joinder rather than the Company);

(iii)documents to evidence the due organization, existence and good standing of
such Subsidiary and the due authorization by all requisite action on the part of
such Subsidiary of the execution and delivery of such joinder and the
performance by such Subsidiary of its obligations under the Guaranty; and

(iv)an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such joinder as the
Required Holders may reasonably request.



-26-




(b)Release of Guarantors.  Each of the Parent Guarantor and the Company may
request in writing that the holders of the Notes release a Subsidiary Guarantor
from the Guaranty, if: (i) after giving effect to such release, such Subsidiary
does not have any liability as a guarantor, borrower, co‑borrower or otherwise
with respect to any Indebtedness under any Principal Debt Facility, (ii) no
Default or Event of Default exists after giving effect to such release and
(iii) if any fee or other form of consideration is given to any holder of
Indebtedness under any Principal Debt Facility directly related to releasing
such Subsidiary Guarantor, the holders of the Notes shall receive equivalent
consideration (or other form of consideration reasonably acceptable to the
Required Holders).  Together with any such request, each of the Parent Guarantor
and the Company shall deliver to the holders of the Notes an Officer’s
Certificate certifying that the conditions set forth in immediately preceding
clauses (i), (ii) and (iii) will be true and correct upon the release of such
Subsidiary Guarantor.  No later than 10 Business Days following the receipt by
the holders of the Notes of such written request and the related Officer’s
Certificate and so long as the conditions set forth in immediately preceding
clauses (i), (ii) and (iii) will be true and correct, the release shall be
effective automatically and each holder of Notes shall execute and deliver, at
the sole cost and expense of the Parent Guarantor and the Company, such
documents as the Parent Guarantor and the Company may reasonably request to
evidence such release. 

Section 9.9.Ownership.  The Parent Guarantor shall own, directly or indirectly,
at least 51% of the outstanding partnership interests of the Company and shall
remain the sole general partner of the Company.

Although it will not be a Default or an Event of Default if the Company or the
Parent Guarantor fails to comply with any provision of Section 9 on or after the
date of this Agreement and prior to the Closing, if such a failure occurs, then
any of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.

Section 10.Negative Covenants.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company and the Parent Guarantor, jointly and
severally, covenant that:

Section 10.1.Transactions with Affiliates.  Each of the Company and the Parent
Guarantor will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Obligors or another Subsidiary) except pursuant to the
reasonable requirements of the Company’s, the Parent Guarantor’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Parent Guarantor, the Company or such Subsidiary than would be obtainable in
a comparable arm’s‑length transaction with a Person not an Affiliate. 

Section 10.2.Maximum Aggregate Debt Limit. Each of the Company and the Parent
Guarantor will not, and will not cause or permit any of their Subsidiaries to,
incur any Indebtedness (including, without limitation, Acquired Indebtedness)
if, immediately after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom on a pro forma basis, the aggregate
principal amount of all outstanding Indebtedness of the Obligors and their

-27-




Subsidiaries (determined on a consolidated basis in accordance with GAAP) is
greater than 60% of the sum of (without duplication) (i) the Total Assets of the
Obligors and their Subsidiaries as of the last day of the then most recently
ended fiscal quarter and (ii) the aggregate purchase price of any real estate
assets or mortgages receivable acquired, and the aggregate amount of any
securities offering proceeds received (to the extent such proceeds were not used
to acquire real estate assets or mortgages receivable or used to reduce
Indebtedness), by the Obligors or any of their Subsidiaries since the end of
such fiscal quarter, including the proceeds obtained from the incurrence of such
additional Indebtedness, determined on a consolidated basis in accordance with
GAAP. 

Section 10.3.Maximum Aggregate Secured Debt Limit.  Each of the Company and the
Parent Guarantor will not, and will not cause or permit any of their
Subsidiaries to, incur any Indebtedness (including, without limitation, Acquired
Indebtedness) secured by any Lien on any property or assets of the Obligors or
any of their Subsidiaries, whether owned on the date of this Agreement or
thereafter acquired, if, immediately after giving effect to the incurrence of
such Indebtedness and the application of the proceeds therefrom on a pro forma
basis, the aggregate principal amount (determined on a consolidated basis in
accordance with GAAP) of all outstanding Indebtedness of the Obligors and their
Subsidiaries which is secured by any Lien on any property or assets of the
Obligors or any of their Subsidiaries is greater than 40% of the sum of (without
duplication) (i) the Total Assets of the Obligors and their Subsidiaries as of
the last day of the then most recently ended fiscal quarter and (ii) the
aggregate purchase price of any real estate assets or mortgages receivable
acquired, and the aggregate amount of any securities offering proceeds received
(to the extent such proceeds were not used to acquire real estate assets or
mortgages receivable or used to reduce Indebtedness), by the Obligors or any of
their Subsidiaries since the end of such fiscal quarter, including the proceeds
obtained from the incurrence of such additional Indebtedness, determined on a
consolidated basis in accordance with GAAP. 

Section 10.4.Minimum Interest Coverage.  Each of the Company and the Parent
Guarantor will not at any time permit the ratio of Consolidated Income Available
for Debt Service to the Annual Debt Service Charge for the period consisting of
the four consecutive fiscal quarters then most recently ended to be less than
1.50 to 1.00.

Section 10.5.Minimum Unsecured Debt Ratio.  Each of the Company and the Parent
Guarantor will, and will cause its Subsidiaries to, have at all times Total
Unencumbered Assets of not less than 150% of the aggregate principal amount of
all outstanding Unsecured Indebtedness of the Obligors and their Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

Section 10.6.Minimum Unsecured Debt Yield. Each of the Company and the Parent
Guarantor will not at the end of each calendar quarter permit the Net Operating
Income generated by the Total Unencumbered Assets for such calendar quarter
period ending on such date multiplied by 4 to be less than 11.5% of Unsecured
Indebtedness.

Section 10.7.Minimum Net Worth.  Each of the Company and the Parent Guarantor
will at the end of each calendar quarter keep and maintain Consolidated Net
Worth at an amount not less than $267,026,531.



-28-




Section 10.8.Maximum Quarterly Dividends.  The Parent Guarantor shall not
declare or pay any distributions or dividends except from cash flow available
for distributions or dividends and earned during the immediately preceding
fiscal year, and in any event not in excess of 95% of Funds From Operations on a
rolling four calendar quarter basis.  The total of common and preferred stock
dividends in any calendar quarter may exceed Funds From Operations for the
quarter only to the extent necessary for the Parent Guarantor to retain its
status as a real estate investment trust under the provisions of Code
sections 856 and 857 and for state income tax purposes and avoid payment of
federal or state income or excise tax.  Notwithstanding the foregoing, during
the continuance of any Event of Default, aggregate distributions shall not
exceed the minimum amount that the Parent Guarantor must distribute to its
shareholders in order to qualify as a real estate investment trust under the
provisions of Code sections 856 and 857 and for state income tax purposes.

Section 10.9.Mergers, Consolidations, Etc.  Each of the Company and the Parent
Guarantor will not consolidate with or be a party to a merger with any other
Person, or sell, lease or otherwise dispose of all or substantially all of its
assets; provided that:

(a)the Company may consolidate or merge with or into any other Person if (i) the
Person which results from such consolidation or merger (the “Surviving Person”)
is organized under the laws of any state of the United States or the District of
Columbia, and, if the Company is not the Surviving Person (1) the due and
punctual payment of the principal of and premium, if any, and interest on all of
the Notes, according to their tenor, and the due and punctual performance and
observation of all of the covenants in the Notes and this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Surviving Person and the Surviving Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the Surviving Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (2) the
Parent Guarantor and the Subsidiary Guarantors shall have affirmed in writing
their obligations under the Guaranty, and (ii) at the time of such consolidation
or merger and immediately after giving effect thereto, (A) no Default or Event
of Default would exist and (B) the Surviving Person would be permitted by the
provisions of Sections 10.2 and 10.3 to incur at least $1.00 of additional
Indebtedness;;

(b)the Company may sell or otherwise dispose of all or substantially all of its
assets to any Person for consideration which represents the fair market value of
such assets (as determined in good faith by the Board of Directors of Parent
Guarantor) at the time of such sale or other disposition if (i) the acquiring
Person (the “Acquiring Person”) is a Person organized under the laws of any
state of the United States or the District of Columbia, (ii) the due and
punctual payment of the principal of and premium, if any, and interest on all
the Notes, according to their tenor, and the due and punctual performance and
observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person

-29-




and the Acquiring Person shall furnish to the holders of the Notes an opinion of
counsel satisfactory to the Required Holders to the effect that the instrument
of assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding contract and agreement of such Acquiring Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) the Parent Guarantor and the Subsidiary Guarantors
shall have affirmed in writing their obligations under the Guaranty and (iv) at
the time of such sale or disposition and immediately after giving effect
thereto, (A) no Default or Event of Default would exist and (B) the Acquiring
Person would be permitted by the provisions of Sections 10.2 and 10.3 to incur
at least $1.00 of additional Indebtedness;

(c)the Parent Guarantor may consolidate or merge with or into any other Person
if (i) the Surviving Person is organized under the laws of any state of the
United States or the District of Columbia and, if the Parent Guarantor is not
the Surviving Person, the due and punctual performance and observation of all of
the covenants in this Agreement and the Guaranty to be performed or observed by
the Parent Guarantor are expressly assumed in writing by the Surviving Person
and the Surviving Person shall furnish to the holders of the Notes an opinion of
counsel satisfactory to the Required Holders to the effect that the instrument
of assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding contract and agreement of the Surviving Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, and (ii) at the time of such consolidation or merger and
immediately after giving effect thereto, (A) no Default or Event of Default
would exist and (B) the Surviving Person would be permitted by the provisions of
Sections 10.2 and 10.3 to incur at least $1.00 of additional Indebtedness; and

(d)the Parent Guarantor may sell or otherwise dispose of all or substantially
all of its assets to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of the Parent Guarantor) at the time of such sale or other disposition
if (i) the Acquiring Person is a Person organized under the laws of any state of
the United States or the District of Columbia, (ii) the due and punctual
performance and observance of all of the covenants in this Agreement and the
Guaranty to be performed or observed by the Parent Guarantor are expressly
assumed in writing by the Acquiring Person and the Acquiring Person shall
furnish to the holders of the Notes an opinion of counsel satisfactory to the
Required Holders to the effect that the instrument of assumption has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
contract and agreement of such Acquiring Person enforceable in accordance with
its terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
and (iii) at the time of such sale or disposition and immediately after giving
effect thereto,  (A) no Default or Event of Default would exist and (B) the
Acquiring Person would be permitted

-30-




by the provisions of Sections 10.2 and 10.3 to incur at least $1.00 of
additional Indebtedness. 

Section 10.10.Line of Business. Each of the Company and the Parent Guarantor
will not and will not permit any Subsidiary to engage in any business if, as a
result, the general nature of the business in which the Obligors and their
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Obligors and their
Subsidiaries, taken as a whole, or any business substantially related or
incidental thereto are engaged on the date of this Agreement.

Section 10.11.Economic Sanctions, Etc.  Each of the Company and the Parent
Guarantor will not and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder or
any affiliate of such holder to be in violation of, or subject to sanctions
under, any law or regulation applicable to such holder, or (ii) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws. 

Although it will not be a Default or an Event of Default if the Company or the
Parent Guarantor fails to comply with any provision of Section 10 on or after
the date of this Agreement and prior to the Closing, if such a failure occurs,
then any of the Purchasers may elect not to purchase the Notes on the date of
Closing that is specified in Section 3.

Section 11.Events of Default. 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)the Company defaults in the payment of any principal or Make‑Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c)the Company or the Parent Guarantor default in the performance of or
compliance with any term contained in Section 7.1(d) or Sections 10.2 through
10.7; or

(d)any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a),  (b) and (c))
or defaults in the performance of or compliance with any term contained in the
Guaranty and any such default is not remedied within 30 days after the earlier
of (i) a Responsible Officer of the Obligors obtaining actual knowledge of such
default and (ii) the Obligors receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or



-31-




(e)any representation or warranty made in writing by or on behalf of the any
Obligor or by any officer of any Obligor in this Agreement or the Guaranty, as
the case may be, or in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(f)(i) the Parent Guarantor, the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make‑whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $25,000,000 (or its equivalent in
the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (ii) the Parent Guarantor, the Company or any Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Parent Guarantor, the Company or any Subsidiary
has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $25,000,000 (or its equivalent in the
relevant currency of payment), or (y) one or more Persons have the right to
require the Company or any Subsidiary to purchase or repay such Indebtedness; or

(g)any Obligor (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by an Obligor, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding‑up or
liquidation of an Obligor, or any such petition shall be filed against an
Obligor and such order shall not have been reversed or vacated or such petition
shall not be dismissed within 60 days; or



-32-




(i)a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (or its equivalent in the relevant currency of payment),
including any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Obligors or any of their respective
Subsidiaries, and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or

(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Parent Guarantor, the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) the
aggregate present value of accrued benefit liabilities under all funded Non‑U.S.
Plans exceeds the aggregate current value of the assets of such Non‑U.S. Plans
allocable to such liabilities,  (v) the Parent Guarantor, the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (vi) the Parent
Guarantor, the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Parent Guarantor, the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post‑employment welfare
benefits in a manner that would increase the liability of the Parent Guarantor,
the Company or any Subsidiary thereunder, (viii) the Parent Guarantor, the
Company or any Subsidiary fails to administer or maintain a Non‑U.S. Plan in
compliance with the requirements of any and all applicable laws, statutes,
rules, regulations or court orders or any Non‑U.S. Plan is involuntarily
terminated or wound up, or (ix) the Parent Guarantor, the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non‑U.S. Plans; and any such
event or events described in clauses (i) through (ix) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k)the Guaranty shall cease to be in full force and effect for any reason
whatsoever, including, without limitation, a determination by any Governmental
Authority that the Guaranty is invalid, void or unenforceable or any Guarantor
shall contest or deny in writing the validity or enforceability of any of its
obligations under the Guaranty; provided that the foregoing shall not apply to
the release or termination of the Guaranty by a Subsidiary Guarantor pursuant to
and in compliance with Section 9.8(b).

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.



-33-




Section 12.Remedies on Default, Etc.

Section 12.1.Acceleration.  (a) If an Event of Default with respect to the
Parent Guarantor or the Company described in Section 11(g),  (h) or (i) (other
than an Event of Default described in clause (i) of Section 11(g) or described
in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Parent Guarantor and the Company, declare all the Notes then outstanding to be
immediately due and payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Parent Guarantor and the Company, declare all the Notes held by
it or them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make‑Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Parent Guarantor
and the Company acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for), and that the
provision for payment of a Make‑Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2.Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

Section 12.3.Rescission.  At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Parent Guarantor and the Company have paid all overdue interest on the
Notes, all principal of and Make‑Whole Amount, if any, on any Notes that are due
and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable

-34-




law) any overdue interest in respect of the Notes, at the Default Rate,
(b) neither the Parent Guarantor, the Company nor any other Person shall have
paid any amounts which have become due solely by reason of such declaration,
(c) all Events of Default and Defaults, other than non‑payment of amounts that
have become due solely by reason of such declaration, have been cured or have
been waived pursuant to Section 17, and (d) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

Section 12.4.No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, the Guaranty or by any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Parent Guarantor and the Company under
Section 15, the Parent Guarantor and the Company will pay to the holder of each
Note on demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

Section 13.Registration; Exchange; Substitution of Notes.

Section 13.1.Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary.  The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2.Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iv)) for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such

-35-




Person as such holder may request and shall be substantially in the form of
Exhibit 1.  Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon.  The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000; provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

Section 13.3.Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officers (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $50,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof,

within 10 (ten) Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

Section 14.Payments on Notes.

Section 14.1.Place of Payment.  Subject to Section 14.2, payments of principal,
Make‑Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction.  The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.Home Office Payment.  So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, and interest
and all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A hereto or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or

-36-




the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

Section 14.3.FATCA Information.  By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other forms reasonably requested by the Company necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder.  Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.

Section 15.Expenses, Etc.

Section 15.1.Transaction Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Parent Guarantor and the Company, jointly and
severally, agree to pay all costs and expenses (including reasonable attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions  and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the Notes
or the Guaranty (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or the Guaranty or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or the Guaranty, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company,
the Parent Guarantor or any Subsidiary or in connection with any work‑out or
restructuring of the transactions contemplated hereby and by the

-37-




Notes and the Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO; provided, that such costs and expenses under
this clause (c) shall not exceed $3,500.  If required by the NAIC, the Company
shall obtain and maintain at its own cost and expense a Legal Entity Identifier
(LEI).  The Parent Guarantor and the Company, jointly and severally, agree to
pay, and will save each Purchaser and each other holder of a Note harmless from
(i) all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes), (ii) any and all wire transfer fees
that any bank or other financial institution deducts from any payment under such
Note to such holder or otherwise charges to a holder of a Note with respect to a
payment under such Note and (iii) any judgment, liability, claim, order, decree,
fine, penalty, cost, fee, expense (including reasonable attorney’s fees and
expenses) or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Company.

Section 15.2.Survival.  The obligations of the Parent Guarantor and the Company
under this Section 15 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the Notes
and the Guaranty, and the termination of this Agreement.

Section 16.Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein or in the Guaranty shall
survive the execution and delivery of this Agreement, the Notes and the
Guaranty, the purchase or transfer by any Purchaser of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note.  All
statements contained in any certificate or other instrument delivered by or on
behalf of any Obligor pursuant to this Agreement or the Guaranty shall be deemed
representations and warranties of such Obligor under this Agreement or the
Guaranty, as the case may be.  Subject to the preceding sentence, this
Agreement, the Notes and the Guaranty embody the entire agreement and
understanding between each Purchaser and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

Section 17.Amendment and Waiver.

Section 17.1.Requirements.  This Agreement, the Notes and the Guaranty may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Guarantors, the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Sections 1,  2,  3,  4,
 5,  6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby (or, prior to the
date of Closing, each Purchaser), (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make‑Whole Amount on, the
Notes, (ii) change the percentage

-38-




of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver or the principal amount of the Notes
that the Purchasers are to purchase pursuant to Section 2 upon the satisfaction
of the conditions to Closing that appear in Section 4, (iii) amend any of
Sections 8,  11(a),  11(b),  12,  17 or 20, or (iv) reduce or alter the scope of
the Guaranty or release any Guarantor from liability under the Guaranty, except
pursuant to Section 9.8(b).  As used herein and in the Notes, the term “this
Agreement” and references thereto shall mean this Agreement, as it may from time
to time be amended or supplemented.

Section 17.2.Solicitation of Holders of Notes.

(a)Solicitation.  The Parent Guarantor and the Company will provide each
Purchaser and each holder of the Notes (irrespective of the amount of Notes then
owned by it) with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof, of the Guaranty or of the
Notes.  The Parent Guarantor and the Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each Purchaser or holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Purchasers or holders of
Notes.

(b)Payment.  Neither the Parent Guarantor nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of Notes as
consideration for or as an inducement to the entering into by any Purchaser or
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof, of the Guaranty or of the Notes unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Purchaser and holder of Notes then
outstanding even if such Purchaser or holder did not consent to such waiver or
amendment.

(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Parent Guarantor, the Company, any Subsidiary, any
Affiliate of the Parent Guarantor or the Company or any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with an Obligor and/or any of its Affiliates, in
each case in connection with such consent as a condition to such transfer, shall
be void and of no force or effect except solely as to such holder with respect
to such Note, and any amendments effected or waivers granted or to be effected
or granted that would not have been or would not be so effected or granted but
for such consent (and the consents of all other holders of Notes that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such transferring holder with respect to such Note.

Section 17.3.Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Parent Guarantor and the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such

-39-




amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Parent
Guarantor, the Company and the Purchaser or holder of any Note nor any delay in
exercising any rights hereunder, under the Guaranty or under any Note shall
operate as a waiver of any rights of any Purchaser or any holder of such Note.

Section 17.4.Notes Held by Company, Etc.  Solely for the purpose of determining
whether the Purchasers or the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, the Notes or
the Guaranty, or have directed the taking of any action provided herein or in
the Notes or in the Guaranty to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Parent Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

Section 18.Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telefacsimile if the sender on the same day sends a confirming copy of such
notice by an internationally recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid).  Any such notice must be sent:

(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A hereto or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing,

(iii)if to the Parent Guarantor, to the Parent Guarantor at 70 East Long Lake
Road, Bloomfield Hills, Michigan 48304, to Attention: Finance, or at such other
address as the Parent Guarantor shall have specified to the Purchaser or holder
of each Note in writing,

(iv)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Clayton R. Thelen or at such other address as the
Company shall have specified to the Purchaser or holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19.Reproduction of Documents.

This Agreement, the Guaranty and all documents relating thereto, including,
without limitation, (a) consents, waivers and modifications that may hereafter
be executed, (b) documents

-40-




received by any Purchaser at the Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital or other similar process and such
Purchaser may destroy any original document so reproduced.  The Parent Guarantor
and the Company agree and stipulate that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by such Purchaser
in the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Parent Guarantor, the Company
or any other holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

Section 20.Confidential Information.

For the purposes of this Section 20,  “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent Guarantor,
the Company, or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the Parent
Guarantor, the Company or such Subsidiary, as the case may be; provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Parent Guarantor, the Company or
any of their respective Subsidiaries or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other Purchaser or holder of any Note,
(iv) any Institutional Investor to which it sells or offers to sell such Note or
any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which it offers to purchase
any security of the Parent Guarantor or the Company (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20), (vi) any federal or state regulatory
authority having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio or (viii) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has

-41-




occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, the Guaranty and this Agreement.  Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement.  On reasonable request by the Parent Guarantor and the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Parent Guarantor and the Company
embodying the provisions of this Section 20.

In the event that as a condition to receiving access to information relating to
the Obligors  or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent Guarantor
and the Company, this Section 20 shall supersede any such other confidentiality
undertaking.

Section 21.Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Parent Guarantor and the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser.  In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Parent Guarantor and the Company of notice of
such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 21) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

Section 22.Miscellaneous.

Section 22.1.Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not, except that, subject to Section 10.9, the Parent Guarantor and the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
or under the Notes without the prior written consent of each holder.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.



-42-




Section 22.2.Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.  In the event of any change in GAAP after the date hereof or any
other change in accounting procedures which would affect the computation of any
financial covenant, ratio or other requirement set forth herein, then upon the
request of the Company or the Required Holders, the Company, the Guarantors, and
the holders of Notes shall negotiate promptly, diligently and in good faith in
order to amend the provisions of this Agreement such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions of the Company and the Guarantors as in
effect prior to such accounting change, as determined by the Required Holders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Company, the Guarantors and the Required Holders
(i) such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under this Agreement,
shall be calculated and reported as if such change had not occurred and (ii) the
Parent Guarantor shall provide to each holder of a Note that is an Institutional
Investor financial statements and other documents required under this Agreement
or as reasonably requested  hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in generally accepted accounting principles.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9,  Section 10 and the definition of “Indebtedness”), any election by
the Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825‑10‑25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Section 22.3.Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be

-43-




construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, and (e) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.5.Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York,  excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7.Jurisdiction and Process; Waiver of Jury Trial.  (a) The Parent
Guarantor and the Company, each for itself, irrevocably submits to the
non‑exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the  Parent Guarantor and the Company, each
for itself, irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)The Company agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment. 

(c)The Parent Guarantor and the Company, each for itself, consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered, certified, priority or express mail (or

-44-




any substantially similar form of mail), postage prepaid, return receipt or
delivery confirmation requested, to it at its address specified in Section 18 or
at such other address of which such holder shall then have been notified
pursuant to said Section.  The Parent Guarantor and the Company, each for
itself, agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(d)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Parent
Guarantor or the Company in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

(e)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

*     *     *     *     *



-45-




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between and among you, the Parent
Guarantor and the Company.

 

 

 

 

Very truly yours,

 

 

 

Agree Limited Partnership, a Delaware limited partnership

 

 

 

 

By:

Agree Realty Corporation,

 

 

Its sole general partner

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agree Realty Corporation,
a Maryland corporation

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 



-46-




 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Knights of Columbus

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 





Exhibit 1

(to Note Purchase Agreement)




Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

United of Omaha Life Insurance Company

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 





-2-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Teachers Insurance and Annuity Association of America, a New York domiciled life
insurance company

 

 

 

By:

Nuveen Alternatives Advisors LLC, a Delaware limited liability company, its
investment manager

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 





-3-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Pacific Life Insurance Company

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 





-4-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Genworth Life Insurance Company

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Genworth Life and Annuity Insurance Company

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 





-5-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

AB US Diversified Credit BM Fund

 

 

 

 

By:

AllianceBernstein LP, Its Investment Advisor

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 





-6-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

The Guardian Life Insurance Company of America

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Berkshire Life Insurance Company of America

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The Guardian Insurance & Annuity Company, Inc.

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 





-7-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Farm Bureau Life Insurance Company

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Farm Bureau Property & Casualty Insurance Company

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 





-8-




This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

 

 

Southern Farm Bureau Life Insurance Company

 

 

 

 

By

 

 

 

 

Name:

David Divine

 

Title:

Senior Portfolio Manager

 

 

 



-9-




Agree Limited Partnership

Information Relating to Purchasers


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Knights of Columbus

One Columbus Plaza

New Haven, CT 06510-3326

Attn:  Investment Accounting Department, 14th Floor

$25,000,000

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:

 

Registered Holder:

Knights of Columbus LIFE Account

Bank Name:

The Bank of New York Mellon Corp.

ABA Number:

021000018

Account Numb/Beneficiary:

2007008400

BNF:

GLA111566

ATTN:

Income Collection Dept.

Bank to Bank Information:

cusip number, Agree 4.47% Maturity Date. & P&I breakdown

 

Closing sets should be received by CD or other form of digital communication.

 

All notices and communications should be e-mailed and mailed to:

 

E-Mail:  Investments@kofc.org,  sarah.capozzo@kofc.org, gilles.marchand@kofc.org

 

Knights of Columbus

Life Account # 2007008400

Attn:  Investment Department, 19th Floor

One Columbus Plaza, New Haven, CT 06510-3326 USA

Phone 203-752-4127, Fax 203-752-4117

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  06-0416470

 

 



Schedule A
(to Note Purchase Agreement)




Physical delivery of Notes to:        

 



Physical Delivery

The Depository Trust Company

570 Washington Blvd-5th Floor

           Jersey City, NJ 07310

           Attn: BNY Mellon/Branch Deposit Department

KNIGHTS OF COLUMBUS LIFE ACCOUNT # 2007008400

 

Contacts:  Joseph Eger or

                              Dominick Caputo

 

                       Emails:       Joseph.Eger@bnymellon.com 

                       Emails:       Dominick.Caputo@bnymellon.com 

 

                       Fax 212-635-1199





A-2




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

United of Omaha Life Insurance Company

$23,000,000

 

1.Notes to be registered in the name of

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

2.Tax I.D. # is 47-0322111

 

3.All principal and interest payments on the Notes shall be made by wire
transfer of

immediately available funds to:

 

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

 

For credit to:

United of Omaha Life Insurance Company

Account # 900-9000200

a/c:  G07097

Cusip/PPN: __________________

Interest Amount:

Principal Amount:

 

4.Address for delivery of bonds:



JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attention:    Physical Receive Department

Account# G07097



**It is imperative that the custody account be included on the delivery
letter.  Without this information, the security will be returned to the sender.

 

5.Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

 

JPMorgan Chase Bank

4 Chase Metrotech Center, 16th Floor

Brooklyn, NY 11245-0001

Attn:  Income Processing

a/c:  G07097

 

6. Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):

 

4 - Investment Management

United of Omaha Life Insurance Company

3300 Mutual of Omaha Plaza

Omaha, NE  68175-1011

Email Address for Electronic Document Transmission:
privateplacements@mutualofomaha.com



A-3






A-4




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

$20,000,000

 

Payments

 

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Number: 900-9-000200

Account Name:  Teachers Insurance and Annuity Association of America

For Further Credit to the Account Number:  G07040

Reference:  PPN:  _________________

Maturity Date:  [10/30/31]/Interest Rate: 4.47%/P&I Breakdown

 

Payment Notices

 

All notices with respect to payments and prepayments of the Notes shall be sent
to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone: (212) 916-5504

Facsimile: (212) 916-4699

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

 

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.

 

 

 

Notices and Communications

 

All notices and communications, including notices with respect to payments and
prepayments, shall be delivered or mailed to:

 



A-5




Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Blvd

Charlotte, NC  28262

Attention: Global Private Markets

Telephone:(704) 988-4349  (Name: Ho Young-Lee)

(212) 916-4000 (General Number)

Facsimile:(704) 988-4916

Email: hoyoung.lee@nuveen.com

 

Physical Delivery of Notes:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

With a copy to (include note, transmittal letter & tracking information):

Email: trevor.sanford @nuveen.com

Email: bridget.taylor@nuveen.com

 

Taxpayer Identification Number:  13-1624203





A-6




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Pacific Life Insurance Company

$5,000,000
$5,000,000
$5,000,000

 

Notes to be registered in the name of:  Mac & Co., as nominee for Pacific Life
Insurance Company

 

[see attached]





A-7




Picture 10 [adc20190630ex101bbeb56001.jpg]





A-8




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Genworth Life Insurance Company

$5,000,000
$5,000,000

 

[see attached]





A-9




 

Picture 2 [adc20190630ex101bbeb56002.jpg]





A-10




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Genworth Life and Annuity Insurance Company

$5,000,000

 

[see attached]





A-11




 

Picture 1 [adc20190630ex101bbeb56003.jpg]





A-12




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

AB US Diversified Credit BM Fund

$10,000,000

 

Account (s):AB US DIVERSIFIED CREDIT BM FUND

IRS Employer Identification Number:NONE

 

Private Placement notes issued in the name of AB US Diversified Credit BM Fund:

 

Bond Delivery instructions:

AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, New York 10105

Attention:Angel Salazar

Telephone Number: 212-969-2491

Email: angel.salazar@alliancebernstein.com

 

Manner of Payments:

 

All payments shall be made by wire transfer of immediately available funds to:

 

JP Morgan Chase, NY (CHASUS33)  

Account Name: Brown Brothers Harriman NY (BBHCUS33)

ABA No.: 021-000021

Account Number: 9201033231

                   For Further Credit: MUGCLULL In fav of a/c 5410238

                   COPC27 AB USD DIVERS CR BM FD

 

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

 

Notices of Payments and Written Confirmations

 

All notices of payments and written confirmations of wire transfers should be
sent to:

AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, New York 10105

Attention: Angel Salazar / Mei Wong

Telephone #: 212-823-2873 / 212-969-2112

Email:angel.salazar@alliancebernstein.com

mei.wong@alliancebernstein.com

 



A-13




Address for all other communications:

 

AllianceBernstein LP

1345 Avenue of the Americas

38th Floor

New York, NY 10105              

Attention: Kimberly Chan                              

Telephone: 212-969-6354

Email:  kimberly.chan@alliancebernstein.com

Group Email: ABPPCompliance@alliancebernstein.com

 

Second Notices of Payments and Written Confirmations:

 

All notices of payments and written confirmations of wire transfers should be
sent to:

 

AB US Diversified Credit BM Fund

c/o MUFG Investor Services

227 Elgin Avenue

P.O. Box 609, Grand Cayman, KY1-1107

Cayman Islands

Attention: Sophia Graham / Admin Group

Telephone: 345-745-7651

Email: sgraham@mfsadmin.com

Admin Group Email: Mutualfunds@mfsadmin.com 





A-14




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

The Guardian Life Insurance Company of America (PRIF-W)

 

$8,000,000

 

Notes to be registered in the name of:

 

The Guardian Life Insurance Company of America

TAX ID NO. 13-5123390

 

And deliver to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

 

Reference A/C #G05978, Guardian Life (PRIF-W)

 

Payment by wire to:

 

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life, PRIF-W, CUSIP # ________, Agree Realty
Limited

 

Address for all communications and notices:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com





A-15




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Berkshire Life Insurance Company of America

 

$1,000,000

 

Notes to be registered in the name of:

 

Berkshire Life Insurance Company of America

TAX ID NO. 75-1277524

 

And deliver to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

 

Reference A/C #G07064, Berkshire Life Insurance

 

Payment by wire to:

 

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G07064, Berkshire Life Insurance, CUSIP # ________, Agree Realty
Limited  

 

Address for all communications and notices:

 

Berkshire Life Insurance Company of America

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com





A-16




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

The Guardian Insurance & Annuity Company, Inc.

$1,000,000

 

Notes to be registered in the name of:

 

The Guardian Insurance & Annuity Company, Inc.

TAX ID NO. 13-2656036

 

And deliver to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

 

Reference A/C # G01713, GIAC Fixed Payout

 

Payment by wire to:

 

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C # G01713, GIAC Fixed Payout, CUSIP # ________, Agree Realty
Limited    

 

Address for all communications and notices:

 

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department  9-A

FAX #  (212) 919-2658

Email address: brian_keating@glic.com




A-17




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Farm Bureau Life Insurance Company

$3,000,000

 

[see attached]

 





A-18




 

Picture 7 [adc20190630ex101bbeb56004.jpg]



A-19




 


Name and Address of Purchaser

Principal Amount of Notes to be Purchased

Farm Bureau Property & Casualty Insurance Company

$2,000,000

 

[see attached]

 





A-20




Picture 6 [adc20190630ex101bbeb56005.jpg]





A-21




 


Name and Address of Purchaser

Series of Notes

Principal Amount of Notes to be Purchased

Southern Farm Bureau Life Insurance Company

 

$2,000,000

 

 

 

 

 

 

 

 

Purchaser:

Southern Farm Bureau Life Insurance Company

Tax ID No.:

64-0283583

Nominee:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675

Tax ID#: 36-6412623

Name in which Note is to be drafted:

Ell & Co, F/B/O Southern Farm Bureau Life Insurance Company

Payment Information:

All payments should be made by wire transfer of immediately available funds to:

 

The Northern Trust Company

Chicago, IL 60607

ABA No.: 071 000 152

SWIFT/BIC: CNORUS44

Acct. Name: Trust Services

Acct. No.: 518 604 1000

Reference:   Attn: Income Collection, Acct# 44-72417; SFBLIC – FIXED INCOME;
Agree Limited Partnership; PPN ________; Note Number _____, **

 

**with sufficient information to identify the source and application of such
funds, including the interest amount, principal amount, premium amount, etc.

Address for notices related to scheduled payments:

The Northern Trust Company

Attn: Income Collections/Oscell Owens

801 S Canal St

Chicago, IL 60607

OOS@ntrs.com;  ICPHYS@ntrs.com

 

With a copy to:

LParker@sfbli.com 

Address for audit confirmation requests:

By electronic delivery to:

OOS@ntrs.com;  ICPHYS@ntrs.com

 

A-22




Address for all other communications, including waivers, amendments, consents
and financial information:

By electronic delivery to:

Attn: Securities Management

PrivatePlacements@sfbli.com

Address for physical delivery of Notes:

The Northern Trust Company

Attn: Trade Securities Processing

801 S Canal St C2-N

Chicago, IL 60607

 

With an electronic copy of the transmittal to:

PrivatePlacements@sfbli.com

Contact Persons:

David Divine

Senior Portfolio Manager

(601) 981-5332 x1010

Zach Farmer

Portfolio Manager

(601) 981-5332 x1486

 

 

 

 



A-23




Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of May 28, 2015 between the Parent Guarantor, the Company and the Purchasers
listed on Schedule A thereto.

“2016 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of July 28, 2016 between the Parent Guarantor, the Company and the Purchasers
listed on Schedule A thereto. 

“2017 AIG Master Note Facility” means that certain Uncommitted Master Note
Facility dated as of August 3, 2017 between the Parent Guarantor, the Company,
AIG Asset Management (U.S.), LLC and the Purchasers referred to therein.

“2017 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of August 3, 2017 between the Parent Guarantor, the Company and the
Purchasers listed on Schedule A thereto. 

“2017 TIAA Master Note Facility” means that certain Uncommitted Master Note
Facility dated as of August 3, 2017 between the Parent Guarantor, the Company
and Teachers Insurance and Annuity Association of America. 

“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition.  Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

“Acquiring Person” is defined in Section 10.9(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Parent Guarantor, shall include any Person
beneficially owning or holding, directly or indirectly, 20% or more of any class
of voting or equity interests of the Parent Guarantor or any Subsidiary or any
Person of which the Parent Guarantor and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 20% or more of any class of
voting or equity interests.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Parent
Guarantor.



Exhibit 1

(to Note Purchase Agreement)




“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement, as it may be amended, restated,
supplemented, or otherwise modified from time to time.

“Annual Capital Expenditure Adjustment” means for all properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

“Annual Debt Service Charge” for any period means the maximum amount which is
payable during such period for interest on, and original issue discount of,
Indebtedness of the Obligors and their Subsidiaries and the amount of dividends
which are payable during such period in respect of any Disqualified Stock. 

“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Board of Directors” means the board of directors of the Parent Guarantor or any
committee of that board duly authorized to act generally or in any particular
respect for the Obligors hereunder.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Stock” means, with respect to any Person, any capital stock (including
preferred stock), shares, interests, participations or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for corporate stock), warrants or options to
purchase any thereof.

“Change in Control” is defined in Section 8.3(f).

“Closing” is defined in Section 3.



B-2




“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Agree Limited Partnership, a limited partnership or any
successor that becomes such in the manner prescribed in Section 10.9.

“Confidential Information” is defined in Section 20.

“Consolidated Income Available for Debt Service” for any period means Earnings
from Operations of the Obligors and their Subsidiaries plus amounts which have
been deducted, and minus amounts which have been added, for the following
(without duplication):  (i) interest on Indebtedness of the Obligors and their
Subsidiaries, (ii) provision for taxes of the Obligors and their Subsidiaries
based on income, (iii) amortization of debt discount and other deferred
financing costs, (iv) provisions for gains and losses on properties and property
depreciation and amortization, (v) the effect of any noncash charge resulting
from a change in accounting principles in determining Earnings from Operations
for such period, (vi) amortization of deferred charges and (vii) all other
non‑cash charges determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means as of any date of determination, an amount equal
to the Total Assets at such date, minus Total Liabilities of the Parent
Guarantor and its Subsidiaries outstanding on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity”  means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is the greater of
(i) 2.00% above the rate of interest then in effect on the Notes or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. in
New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.



B-3




“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock), (ii) is convertible into or exchangeable or exercisable for Indebtedness
or Disqualified Stock or (iii) is redeemable at the option of the holder
thereof, in whole or in part (other than Capital Stock which is redeemable
solely in exchange for Capital Stock which is not Disqualified Stock), in each
case on or prior to the maturity of the Notes.

“Earnings from Operations” for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, and property valuation
losses, as reflected in the financial statements of the Parent Guarantor and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means in the case of a corporation, shares of Capital Stock
of any class or series, including warrants, rights, participating interests or
options to purchase or otherwise acquire any class or series of capital stock or
Securities exchangeable for or convertible into any class or series of Capital
Stock, and in the case of any other Person or entity shall mean any class or
series of partnership interests, units, membership interests or like interests
constituting equity, and in the case of each of the foregoing, any part or
portion thereof or participation in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official

B-4




interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the United
States of America and any other jurisdiction, which (in either case) facilitates
the implementation of the foregoing clause (a), and (c) any agreements entered
into pursuant to section 1471(b)(1) of the Code. 

“Form 10‑K” is defined in Section 7.1(b).

“Form 10‑Q” is defined in Section 7.1(a).

“Funds From Operations” means, with respect to the Parent Guarantor and its
consolidated Subsidiaries, with respect to the immediately prior four quarter
period, net income (or loss), plus depreciation, amortization and impairment
charges on depreciable real estate assets and after adjustments for
unconsolidated partnerships and joint ventures as hereafter
provided.  Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Company’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) non-cash charges, or (v) non-recurring charges. 

“GAAP” and “generally accepted accounting principles” mean generally accepted
accounting principles, as in effect from time to time, as used in the United
States of America applied on a consistent basis.

“Governmental Authority” means

(a)the government of

(i)the United States of America or any State or other political subdivision
thereof, or

(ii)any other jurisdiction in which the Parent Guarantor or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Parent Guarantor or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantors” means, collectively, (a) the Parent Guarantor and (b) each of the
Subsidiary Guarantors.



B-5




“Guaranty” is defined in Section 2.2.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
 provided, however, that if such Person is a nominee, then for the purposes of
Sections 7,  12,  17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” of the Obligors or any Subsidiary means, without duplication, any
indebtedness of the Obligors or any Subsidiary, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money secured by any Lien
existing on property owned by an Obligor or any Subsidiary, (iii) the
reimbursement obligations, contingent or otherwise, in connection with any
letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Obligors or any Subsidiary otherwise reflected as Indebtedness hereunder) or
amounts representing the balance deferred and unpaid of the purchase price of
any property or services, except any such balance that constitutes an accrued
expense or trade payable, or all conditional sale obligations or obligations
under any title retention agreement, (iv) the principal amount of all
obligations of the Obligors or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, (v) any lease of
property by the Obligors or any Subsidiary as lessee which is reflected on the
Parent Guarantor’s consolidated balance sheet as a capitalized lease in
accordance with GAAP, or (vi) interest rate swaps, caps or similar agreements
and foreign exchange contracts, currency swaps or similar agreements, to the
extent, in the case of items of indebtedness under (i) through (iii) above, that
any such items (other than letters of credit) would appear as a liability on the
Parent Guarantor’s consolidated balance sheet in accordance with GAAP, and also
includes, to the extent not otherwise included, any obligation by the Obligors
or any Subsidiary to be liable for, or to pay, as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Indebtedness of another Person (other than the Obligors or any
Subsidiary) (it being understood that Indebtedness shall be deemed to be
incurred by the Obligors or any Subsidiary whenever the Obligors or such
Subsidiary shall create, assume, guarantee or otherwise become liable in respect
thereof).

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount

B-6




of the Notes then outstanding, (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form, and (d) any Related
Fund of any holder of any Note.

“Lien” means any mortgage, deed of trust, lien, charge, pledge, security
interest, security agreement or other encumbrance of any kind other than
restrictions on transfer of Securities arising under the Securities Act or state
“blue sky” laws.

“Limited Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Agree Limited Partnership, dated April 22,
1994; Amendment to the First Amended and Restated Agreement of Limited
Partnership of Agree Limited Partnership, dated July 8, 1994; and Second
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Agree Limited Partnership, dated March 20, 2013. 

“Make‑Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent Guarantor, the Company and their
respective Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets, or properties of the Parent Guarantor,
the Company and their respective Subsidiaries taken as a whole, (b) the ability
of the Company to perform its obligations under this Agreement and the Notes,
(c) the ability of the Parent Guarantor to perform its obligations under this
Agreement and the Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Guaranty.

“Maturity Date” is defined in the first paragraph of each Note.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases

B-7




in respect of such real property to tenants, which leases have been rejected in
any proceeding under Debtor Relief Laws during the subject period), plus (b) the
aggregate gross revenues from any ground leases, minus (c) all expenses and
other proper charges incurred in connection with the operation of such real
property during such period (including accruals for real estate taxes and
insurance and an amount equal to the greater of (x) 3% of rents and (y) actual
management fees paid in cash, but excluding capital expenditures, debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
which expenses and accruals shall be calculated in accordance with GAAP minus
(d) the Annual Capital Expenditure Adjustment.

“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by an Obligor or
any Subsidiary primarily for the benefit of employees of an Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“Obligors” means, collectively, the Company and each Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent Guarantor, the Company, or a Subsidiary
Guarantor, as the case may be, whose responsibilities extend to the subject
matter of such certificate.

“Parent Guarantor” is defined in the introduction to this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability other than a Multiemployer Plan.

“Previously Unsecured Debt” is defined in Section 9.6(b).



B-8




“Principal Debt Facility” means (i) that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 15, 2016, as supplemented by
the Increase Agreement dated as of July 18, 2018 and as amended by the Letter
Agreement dated September 12, 2018, the First Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement dated December 17, 2018 and the Second
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement dated
May 6, 2019, among the Company, as Borrower, Parent Guarantor, PNC Bank,
National Association, as Administrative Agent and the other lenders party
thereto (as the same may be amended, modified, restated, amended and restated,
or refinanced from time to time), (ii) the 2015 Note Purchase Agreement (as the
same may be amended, modified, restated, amended and restated, or refinanced
from time to time), (iii) the 2016 Note Purchase Agreement (as the same may be
amended, modified, restated, amended and restated, or refinanced from time to
time), (iv) the 2017 Note Purchase Agreement (as the same may be amended,
modified, restated, amended and restated, or refinanced from time to time), (v)
the 2017 AIG Master Note Facility (as the same may be amended, modified,
restated, amended and restated, or refinanced from time to time), (vi) the 2017
TIAA Master Note Facility (as the same may be amended, modified, restated,
amended and restated, or refinanced from time to time), and (vii) any unsecured
bank line of credit or other unsecured bilateral facility or debt private
placement under which the Parent Guarantor, the Company or any Subsidiary is an
obligor in a principal amount outstanding or available for borrowing equal to or
greater than $25,000,000.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.3(b).

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the introduction to this Agreement.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, (i) prior to the Closing, the Purchasers
and (ii) the holders of at least 51% in principal amount of all Notes at the
time outstanding (exclusive of Notes then owned by the Parent Guarantor or any
of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and, in the case of any
particular matter in respect of which this Agreement requires or provides for
action by a Responsible Officer, any other officer of the Parent Guarantor, the
Subsidiary Guarantors or the Company with responsibility for the administration
of such matter.



B-9




“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the same meaning as in Section 2(a)(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor.

“Senior Indebtedness” means all Indebtedness of the Company or Guarantor, as
applicable, which is not expressed to be subordinate or junior in rank to any
other Indebtedness of the Company or Guarantor, as applicable.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Parent Guarantor. 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Guaranty or has executed and delivered a joinder to the Guaranty.

“Surviving Person” is defined in Section 10.9(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

“Total Assets” means the sum of (without duplication) (i) Undepreciated Real
Estate Assets and (ii) all other assets (excluding accounts receivable and
intangibles) of the Obligors and their Subsidiaries, all determined on a
consolidated basis in accordance with GAAP.



B-10




“Total Liabilities” means, without duplication, total liabilities of the Parent
Guarantor and its consolidated Subsidiaries reported in accordance with GAAP.

“Total Unencumbered Assets” means the sum of (without duplication) (i) those
Undepreciated Real Estate Assets which are not subject to a Lien securing
Indebtedness and (ii) all other assets (excluding accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors not subject to a Lien securing Indebtedness, all determined on a
consolidated basis in accordance with GAAP; provided that the aggregate amount
of “notes receivable” of the Obligors (determined on a consolidated basis in
accordance with GAAP) included in any determination of Total Unencumbered Assets
shall not exceed 5% of the sum of (without duplication) (x) those Undepreciated
Real Estate Assets which are not subject to a Lien securing Indebtedness and
(y) all other assets (excluding notes receivable, accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors not subject to a Lien securing Indebtedness, all determined on a
consolidated basis in accordance with GAAP; provided further, in order for any
Undepreciated Real Estate Asset or any other asset to be included as a “Total
Unencumbered Asset” hereunder, such asset must be entirely owned directly by an
Obligor. 

“Undepreciated Real Estate Assets” means, as of any date, the cost (original
cost plus capital improvements) of real estate assets of the Obligors and their
Subsidiaries on such date, before depreciation and amortization, all determined
on a consolidated basis in accordance with GAAP.

“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code. 

“Unsecured Indebtedness” means Indebtedness of the Obligors or any of their
Subsidiaries which is not secured by a Lien on any property or assets of the
Obligors or any of their Subsidiaries.

“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly‑owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Parent Guarantor,
the Company and the Company’s or the Parent Guarantor’s other Wholly‑owned
Subsidiaries at such time.

 

 



B-11




 

Disclosure Materials


Agree Realty Corporation Offering Letter dated April 15, 2019

Agree Realty Corporation Private Placement Investor Presentation dated April
2019

 

 



Schedule 5.3

(to Note Purchase Agreement)




Organization and Ownership of Shares of Subsidiaries; Affiliates
(As of April 15, 2019)

 

 

Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)

2355 Jackson Avenue, LLC

Michigan

100%

Agree 1031, LLC

Delaware

100%

Agree 103-Middleburg Jacksonville, LLC

Delaware

100%

Agree 117 Mission, LLC

Michigan

100%

Agree 17-92, LLC

Florida

100%

Agree 2016, LLC

Delaware

100%

Agree 6 LA & MS, LLC

Delaware

100%

Agree Alcoa TN LLC

Tennessee

100%

Agree Allentown PA LLC

Pennsylvania

100%

Agree Altoona, PA, LLC

Delaware

100%

Agree Americus GA, LLC

Delaware

100%

Agree Anderson SC LLC

Delaware

100%

Agree Ann Arbor MI, LLC

Delaware

100%

Agree Ann Arbor State Street, LLC

Michigan

100%

Agree Antioch, LLC

Illinois

100%

Agree Apopka FL, LLC

Delaware

100%

Agree Apopka FL TP, LLC

Delaware

100%

Agree Appleton WI, LLC

Delaware

100%

Agree Archer Chicago IL, LLC

Delaware

100%

Agree Arlington TX LLC

Texas

100%

Agree Atchison, LLC

Kansas

100%

Agree Atlantic Beach, LLC

Delaware

100%

Exhibit 1

(to Note Purchase Agreement)




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Baltimore MD, LLC

Delaware

100%

Agree Baton Rouge LA LLC

Louisiana

100%

Agree Beecher, LLC

Michigan

100%

Agree Belton MO LLC

Delaware

100%

Agree Belvidere IL, LLC

Illinois

100%

Agree Berwyn IL LLC

Illinois

100%

Agree Bloomington MN, LLC

Delaware

100%

Agree Boynton LLC

Florida

100%

Agree Brenham TX, LLC

Delaware

100%

Agree Brighton, LLC

Delaware

100%

Agree Bristol & Fenton Project, LLC

Michigan

100%

Agree Brooklyn OH LLC

Ohio

100%

Agree BT, LLC

Delaware

100%

Agree Buffalo Center IA, LLC

Delaware

100%

Agree Burlington, LLC

Delaware

100%

Agree Cannon Station LLC

Delaware

100%

Agree Carlinville IL, LLC

Delaware

100%

Agree Cedar Park TX, LLC

Delaware

100%

Agree Center Point Birmingham AL LLC

Alabama

100%

Agree Chandler, LLC

Arizona

100%

Agree Charlotte County, LLC

Delaware

100%

Agree Charlotte Poplar, LLC

North Carolina

100%

Agree Chicago Kedzie, LLC

Illinois

100%

Agree Clifton Heights PA, LLC

Delaware

100%

5.4-2




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Cochran GA, LLC

Georgia

100%

Agree Columbia SC, LLC

Delaware

100%

Agree Columbus OH, LLC

Delaware

100%

Agree Concord, LLC

North Carolina

100%

Agree Construction Management LLC

Delaware

100%

Agree Corunna, LLC

Michigan

100%

Agree Crystal River FL, LLC

Delaware

100%

Agree CW, LLC

Delaware

100%

Agree Dallas Forest Drive, LLC

Texas

100%

Agree Daniel Morgan Avenue Spartanburg SC LLC

South Carolina

100%

Agree Davenport IA, LLC

Delaware

100%

Agree Des Moines IA, LLC

Delaware

100%

Agree Development, LLC

Delaware

100%

Agree Donna TX, LLC

Delaware

100%

Agree Doraville GA, LLC

Delaware

100%

Agree DT Jacksonville NC, LLC

Delaware

100%

Agree East Palatka, LLC

Florida

100%

Agree Edmond OK, LLC

Delaware

100%

Agree Egg Harbor NJ, LLC

Delaware

100%

Agree Elkhart LLC

Michigan

100%

Agree Evergreen CO, LLC

Delaware

100%

Agree Facility No. I, L.L.C.

Delaware

100%

Agree Farmington NM, LLC

Delaware

100%

Agree Florissant MO, LLC

Delaware

100%

5.4-3




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Forest MS LLC

Mississippi

100%

Agree Forest VA LLC

Virginia

100%

Agree Forked River NJ, LLC

Delaware

100%

Agree Fort Mill SC, LLC

South Carolina

100%

Agree Fort Walton Beach, LLC

Florida

100%

Agree Fort Worth TX, LLC

Delaware

100%

Agree Fuquay - Varina, LLC

North Carolina

100%

Agree Garland TX, LLC

Delaware

100%

Agree Gas City IN, LLC

Delaware

100%

Agree GCG, LLC

Delaware

100%

Agree Grand Chute WI LLC

Delaware

100%

Agree Grand Forks, LLC

North Dakota

100%

Agree Grandview Heights OH, LLC

Delaware

100%

Agree Greenville SC, LLC

South Carolina

100%

Agree Harlingen LLC

Texas

100%

Agree Hazard KY, LLC

Delaware

100%

Agree Holdings I, LLC

Delaware

100%

Agree Holly Springs MS, LLC

Delaware

100%

Agree Hopkinsville KY, LLC

Delaware

100%

Agree IL & VA, LLC

Delaware

100%

Agree Indianapolis Glendale LLC

Delaware

100%

Agree Indianapolis IN II, LLC

Delaware

100%

Agree Indianapolis LLC

Indiana

100%

Agree Jackson MS, LLC

Delaware

100%

Agree Jacksonville NC, LLC

North Carolina

100%

5.4-4




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Johnstown, LLC

Ohio

100%

Agree Johnstown PA, LLC

Delaware

100%

Agree Joplin MO LLC

Missouri

100%

Agree Junction City KS LLC

Delaware

100%

Agree K&G Joplin MO, LLC

Delaware

100%

Agree K&G OK, LLC

Delaware

100%

Agree Kentwood LA, LLC

Delaware

100%

Agree Kirkland WA, LLC

Delaware

100%

Agree Lake in the Hills, LLC

Illinois

100%

Agree Lake Zurich IL, LLC

Illinois

100%

Agree Leawood, LLC

Delaware

100%

Agree Lebanon VA, LLC

Virginia

100%

Agree Lejune Springfield IL, LLC

Illinois

100%

Agree Liberty PA, LLC

Delaware

100%

Agree Ligonier PA LLC

Pennsylvania

100%

Agree Littleton CO LLC

Delaware

100%

Agree Lowell AR, LLC

Delaware

100%

Agree Lowell, LLC

Delaware

100%

Agree Lyons GA, LLC.

Georgia

100%

Agree M-59, LLC

Michigan

100%

Agree Madison AL, LLC

Michigan

100%

Agree Madisonville TX LLC

Texas

100%

Agree Magnolia Knoxville TN LLC

Tennessee

100%

Agree Mall of Louisiana, LLC

Louisiana

100%

Agree Manassas VA, LLC

Delaware

100%

5.4-5




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Manchester LLC

Connecticut

100%

Agree Mansfield, LLC

Connecticut

100%

Agree Marietta, LLC

Georgia

100%

Agree Marshall MI Outlot, LLC

Delaware

100%

Agree Matthews NC, LLC

Delaware

100%

Agree Maumee OH, LLC

Delaware

100%

Agree McKinney TX LLC

Texas

100%

Agree MCW, LLC

Delaware

100%

Agree Memphis Getwell, LLC

Tennessee

100%

Agree Merritt Island FL, LLC

Delaware

100%

Agree Middletown OH, LLC

Delaware

100%

Agree Millsboro DE, LLC

Delaware

100%

Agree Minneapolis Clinton Ave L.L.C.

Minnesota

100%

Agree Minot ND, LLC

Delaware

100%

Agree Monroe MI, LLC

Delaware

100%

Agree Montgomery AL LLC

Alabama

100%

Agree Montgomeryville PA LLC

Pennsylvania

100%

Agree Morrow GA, LLC

Georgia

100%

Agree Mt. Dora FL, LLC

Delaware

100%

Agree Nampa ID, LLC

Delaware

100%

Agree Nashua NH, LLC

Delaware

100%

Agree Neosho MO, LLC

Delaware

100%

Agree New Lenox 2, LLC

Illinois

100%

Agree New Lenox, LLC

Illinois

100%

5.4-6




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Newport News VA, LLC

Delaware

100%

Agree North Branch MN, LLC

Delaware

100%

Agree North Las Vegas, LLC

Nevada

100%

Agree North Miami Beach FL, LLC

Delaware

100%

Agree Novi MI LLC

Michigan

100%

Agree Onaway MI, LLC

Delaware

100%

Agree Orange & McCoy, LLC

Florida

100%

Agree Oxford Commons AL, LLC

Delaware

100%

Agree PA Properties, LLC

Delaware

100%

Agree Palafox Pensacola FL, LLC

Delaware

100%

Agree Paramus NJ, LLC

Delaware

100%

Agree Pensacola LLC

Florida

100%

Agree Pensacola Nine Mile LLC

Florida

100%

Agree Pinellas Park, LLC

Florida

100%

Agree Plainfield LLC

Michigan

100%

Agree Plymouth MI, LLC

Delaware

100%

Agree Poinciana, LLC

Florida

100%

Agree Pooler GA, LLC

Delaware

100%

Agree Port Orange FL, LLC

Delaware

100%

Agree Port St. John, LLC

Delaware

100%

Agree Portland ME, LLC

Delaware

100%

Agree Portland OR, LLC

Delaware

100%

Agree Provo UT, LLC

Delaware

100%

Agree Rancho Cordova I, LLC

California

100%

5.4-7




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Rancho Cordova II, LLC

California

100%

Agree Rapid City SD, LLC

South Dakota

100%

Agree Realty Services, LLC

Delaware

100%

Agree Realty South-East, LLC

Michigan

100%

Agree Richmond RI, LLC

Delaware

100%

Agree Richmond VA, LLC

Delaware

100%

Agree Riverside IA, LLC 

Delaware

100%

Agree Rochester NY LLC

New York

100%

Agree Rockford IL, LLC

Delaware

100%

Agree Roseville CA, LLC

California

100%

Agree RT Amite LA, LLC

Delaware

100%

Agree RT Arlington TX, LLC

Delaware

100%

Agree RT Gulfport MS, LLC

Delaware

100%

Agree RT Jackson MS, LLC

Delaware

100%

Agree RT Port Richey FL, LLC

Delaware

100%

Agree RT Villa Rica GA, LLC

Delaware

100%

Agree Salem OR LLC

Delaware

100%

Agree Sarasota FL, LLC

Delaware

100%

Agree SB, LLC

Delaware

100%

Agree Secaucus NJ, LLC

Delaware

100%

Agree Shelby, LLC

Michigan

100%

Agree Southfield & Webster, LLC

Delaware

100%

Agree Southfield, LLC

Michigan

100%

Agree Spartanburg SC, LLC

South Carolina

100%

Agree Spring Grove, LLC

Illinois

100%

5.4-8




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Springfield IL, LLC

Illinois

100%

Agree Springfield MO, LLC

Delaware

100%

Agree Springfield OH LLC

Delaware

100%

Agree St Petersburg, LLC

Florida

100%

Agree St. Augustine Shores, LLC

Delaware

100%

Agree St. Joseph MO, LLC

Missouri

100%

Agree Statesville NC, LLC

Delaware

100%

Agree Statham GA, LLC

Georgia

100%

Agree Stores, LLC

Delaware

100%

Agree Sun Valley NV LLC

Nevada

100%

Agree Sunnyvale CA, LLC

Delaware

100%

Agree Tallahassee, LLC

Florida

100%

Agree Terre Haute IN LLC

Delaware

100%

Agree TK, LLC

Delaware

100%

Agree Topeka KS LLC

Delaware

100%

Agree Tri-State Lease, LLC

Delaware

100%

Agree Upland CA, LLC

Delaware

100%

Agree Venice, LLC

Florida

100%

Agree Vero Beach FL, LLC

Delaware

100%

Agree W 63rd Chicago IL, LLC

Delaware

100%

Agree Walker, LLC

Michigan

100%

Agree Warrensville Heights OH, LLC

Delaware

100%

Agree Wawa Baltimore, LLC

Maryland

100%

Agree Wheaton IL, LLC

Delaware

100%

5.4-9




Subsidiary

Jurisdiction of Organization

Percentage of Equity Interests Owned by Parent Guarantor, Company and other
Subsidiaries (in the aggregate)



Agree Whittier CA, LLC

Delaware

100%

Agree Wichita Falls TX LLC

Texas

100%

Agree Wichita, LLC

Kansas

100%

Agree Wilmington, LLC

North Carolina

100%

Agree Wilmington DE, LLC

Delaware

100%

Agree Woodland Park NJ, LLC

Delaware

100%

Agree Woodstock IL, LLC

Delaware

100%

Indianapolis Store No. 16 L.L.C.

Delaware

100%

Lawrence Store No. 203 L.L.C.

Delaware

100%

Lunacorp, LLC

Delaware

100%

Mt. Pleasant Outlot I, LLC

Michigan

100%

Mt. Pleasant Shopping Center, L.L.C.

Michigan

100%

Pachyderm Chattanooga TN, LLC

Delaware

100%

Pachyderm Marietta GA, LLC

Delaware

100%

Pachyderm Myrtle Beach SC, LLC

Delaware

100%

Pachyderm Philadelphia PA, LLC

Delaware

100%

Pachyderm Properties, LLC

Delaware

100%

Pachyderm Properties II, LLC

Delaware

100%

Pachyderm Riverdale GA, LLC

Delaware

100%

Pachyderm Waite Park MN, LLC

Delaware

100%

Paint PA, LLC

Delaware

100%

Pharm Nashville IN, LLC

Delaware

100%

Note:  The above list excludes dormant Subsidiaries that do not own any
property.

 

Affiliates (other than Subsidiaries)

None

 



5.4-10




Directors and Executive Officers

of the Parent Guarantor

 

Position(s)

Richard Agree

Executive Chairman of the Board of Directors

Joey Agree

President, Chief Executive Officer and Director

Clay Thelen

Chief Financial Officer and Secretary

Laith Hermiz

Chief Operating Officer

Farris Kalil

Independent Director

John Rakolta, Jr.

Independent Director

Jerome R. Rossi

Independent Director

William S. Rubenfaer

Independent Director

Greg Lehmkuhl

Independent Director

Merrie S. Frankel

Independent Director

Craig Erlich

Independent Director

Directors and Executive Officers of the Company

The sole general partner of the Company is the Parent Guarantor.  Please see the
directors and senior officers of the Parent Guarantor listed above.

 

(d)Agreements restricting Subsidiaries’ dividend distributions and other
distributions of profits:  None

 

 

 

 

 



5.4-11




Existing Indebtedness and Future Liens

of
the Parent Guarantor, the Company and their respective Subsidiaries
(collectively referred to as the “Company” in this Schedule 5.15)

(a)The following schedule details the line limits, collateralized availability
and the outstanding balances of our various borrowings as of March 31, 2019 (in
thousands):

 

 

 

Line

 

 

Amount

 

 

Amount

 Borrowings

 

Limit

 

 

Collateralized

 

 

Borrowed

Unsecured Revolving Credit Facility

 

 $


325,000

 

 

 $

 

 

 

 $


71,000

Unsecured Term Loan due 2019

 

 


18,353

 

 

 

 

 

 

 


18,353

Unsecured Term Loan due 2023

 

 


40,000

 

 

 

 

 

 

 


40,000

Unsecured Term Loan due 2024

 

 


35,000

 

 

 

 

 

 

 


35,000

Unsecured Term Loan due 2024

 

 


65,000

 

 

 

 

 

 

 


65,000

Unsecured Term Loan due 2026

 

 


100,000

 

 

 

 

 

 

 


100,000

Senior Notes due 2025

 

 


50,000

 

 

 

 

 

 

 


50,000

Senior Notes due 2027

 

 


50,000

 

 

 

 

 

 

 


50,000

Senior Notes due 2028

 

 


60,000

 

 

 

 

 

 

 


60,000

Senior Notes due 2029

 

 


100,000

 

 

 

 

 

 

 


100,000

Senior Notes due 2030

 

 


125,000

 

 

 

 

 

 

 


125,000

Mortgage Loan due 2019

 

 


21,500

 

 

 


21,500

 

 

 


21,500

Mortgage Loan due 2020 (7 properties)

 

 

 

1,491

 

 

 


1,491

 

 

 


1,491

Mortgage Loan due 2020 (1 property)

 

 

 

2,848

 

 

 


2,848

 

 

 


2,848

Mortgage Loan due 2023 (12 properties)

 

 


23,640

 

 

 


23,640

 

 

 


23,640

Mortgage Loan due 2023 (1 property)

 

 

 

4,914

 

 

 


4,914

 

 

 


4,914

Mortgage Loan due 2026 (3 properties)

 

 

 

6,454

 

 

 


6,454

 

 

 

          6,454

Total Debt 

 

 $

 

1,029,200

 

 

 $

 

60,847

 

 

 $

 

775,200

(c)Agreements restricting incurrence of additional debt by the Subsidiaries:
None

 

 

 



Schedule 5.15

(to Note Purchase Agreement)




[Form of Note]

Agree Limited Partnership

4.47% Senior Guaranteed Note due October 30, 2031

 

 

No. RA‑__

[Date]

$[_________]

PPN 00855@ AG9

 

For Value Received, the undersigned, Agree Limited Partnership (herein called
the “Company”), a limited partnership organized and existing under the laws of
Delaware, hereby promises to pay to ________________, or registered assigns, the
principal sum of ________________ Dollars (or so much thereof as shall not have
been prepaid) on October 30, 2031 (the “Maturity Date”) with interest (computed
on the basis of a 360‑day year of twelve 30‑day months) on the unpaid balance
hereof at the rate of 4.47% per annum from the date hereof, payable
semiannually, on the 30th day of April and the 30th day of October in each year,
commencing [October 30, 2019][April 30, 2020], until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make‑Whole
Amount, at a rate per annum from time to time equal to the Default Rate (as
defined in the hereinafter defined Note Purchase Agreement).

Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Senior Guaranteed Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement dated as of June 14, 2019 (as
from time to time amended, the “Note Purchase Agreement”), between Agree Realty
Corporation (the “Parent Guarantor”), the Company and the respective Purchasers
named therein and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.2 of the Note
Purchase Agreement.  Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

Exhibit 1

(to Note Purchase Agreement)




a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

Pursuant to a Guaranty dated as of [_________], the Parent Guarantor, operating
as a real estate investment trust and certain subsidiaries, have each absolutely
and unconditionally guaranteed payment in full of the principal of, Make‑Whole
Amount, if any, and interest on this Note and performance by the Company of all
of its obligations contained in the Note Purchase Agreement all on the terms set
forth in such Guaranty.

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

 

 

 

 

Agree Limited Partnership

 

 

 

 

By:

Agree Realty Corporation,

 

 

Its sole general partner

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 



1-2




Form of Guaranty

 

[See attached]

 

 



Exhibit 2.2

(to Note Purchase Agreement)




Form of Opinion of Counsel
to the Company and the Guarantors

 

[___________, 2019]

 

To the Purchasers listed on Schedule A
to Note Purchase Agreement (the “Purchasers”)

Re:Note Purchase Agreement dated June 14, 2019 (the “Signing Date”) regarding
the issuance and sale of $125,000,000 4.47% Senior Guaranteed Notes due October
30, 2031 (the “Notes”) by Agree Limited Partnership, a Delaware limited
partnership (“Borrower”)

Ladies and Gentlemen:

We have acted as counsel for Borrower and Agree Realty Corporation, a Maryland
corporation operating as a real estate investment trust (the “Trust”), the
general partner of Borrower, in connection with the Note Purchase Agreement (as
defined in Subsection C of Section I below), and for the subsidiary guarantors
listed on Schedule 1 attached hereto (each, individually, a “Subsidiary”, and,
collectively, the “Subsidiaries”; together with Borrower and the Trust, the
“Obligors”) in connection with their execution and delivery of the Guaranty (as
defined below).

Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.  This
opinion is delivered to you at the request of Borrower pursuant to Section
4.4(a)(i) of the Note Purchase Agreement.

I.Documents and Materials Examined

In providing these opinions, we have examined the following documents and
materials all dated as of the date of this opinion letter unless otherwise
noted.

A.4.47% Senior Guaranteed Notes issued by Borrower, due October 30, 2031, in the
aggregate principal amount of $125,000,000.

B.Note Purchase Agreement dated the Signing Date, among Borrower, the Trust and
each of the Purchasers (the “Note Purchase Agreement”).

C.Guaranty by the Trust and the Subsidiaries in favor of the holders of the
Notes (the “Guaranty”).

D.The organizational documents and resolutions (the “Organizational Documents”)
of Borrower, the Trust, each Subsidiary and the various parties acting as
general partner of any

Exhibit 4.4(a)(i)

(to Note Purchase Agreement)




Subsidiary, in each case, as attached to (i) the Secretary’s Certificate of the
Trust made as of the Signing Date and (ii) the Omnibus Secretary’s Certificate
of the Trust made as of the date of this opinion letter.

The documents described in this Section I are sometimes collectively referred to
as the “Documents.”  The documents described in Subsections A through C of this
Section I are sometimes collectively referred to as the “NPA Documents.”

II.Assumptions

In rendering the opinions set forth in Section III of this opinion letter, we
have relied upon the following assumptions (none of which we have independently
investigated or verified):

A.The Documents submitted to us as originals are authentic, true, accurate and
complete, the Documents submitted to us as copies conform to original documents
which are themselves authentic, true, accurate and complete, and the factual
matters asserted therein were true, accurate and complete when asserted and
remain true, accurate and complete as of the date of this opinion letter.  All
signatures on the Documents are genuine, and all individual signatories have the
requisite legal capacity.

B.On the Signing Date: (i) each Purchaser had full power and authority to
execute and deliver the Note Purchase Agreement and to perform its obligations
thereunder; and (ii) the execution, delivery and performance of the Note
Purchase Agreement had been authorized by all requisite action by each
Purchaser.  On the Signing Date, the Note Purchase Agreement was duly executed,
delivered and/or accepted by each Purchaser, and on the date of this opinion
letter, the Note Purchase Agreement constitutes the legal, valid and binding
obligation of each Purchaser, enforceable against each Purchaser in accordance
with its terms.  The Note Purchase Agreement has not been amended or modified
since the Signing Date, and since the Signing Date there have been no unwaived
Events of Default or breaches thereunder.

C.Each Purchaser had on the Signing Date, and has on the date of this opinion
letter, full power and authority to purchase the Notes specified opposite such
Purchaser’s name in Schedule A to the Note Purchase Agreement, and the amounts
payable by each Purchaser for the purchase of its respective Notes have been or
will be duly funded by each such Purchaser in accordance with the terms of the
Note Purchase Agreement.

D.Each Purchaser was on the Signing Date, is on the date of this opinion letter,
and will continue to be, in compliance with all applicable laws, rules and
regulations, and has received all requisite consents, approvals, authorizations
and orders from any applicable governmental authority, to the extent required as
a result of such Purchaser’s regulatory status and relevant to its purchase of
the Notes, performance of its obligations under the Note Purchase Agreement and
enforcement of its rights with respect thereto.

E.The Trust was on the Signing Date, and is on the date of this opinion letter,
a validly existing Maryland corporation, in good standing under the law of
Maryland, with the corporate power and authority (i) in its individual capacity
to authorize, execute and deliver the NPA

4.4(a)(i)‑2




Documents to which the Trust is a party and perform its obligations thereunder,
and (ii) to act as the General Partner of Borrower and, in such capacity, to
authorize, execute and deliver on behalf of Borrower, the NPA Documents to which
Borrower is a party.  The NPA Documents to which the Trust is a party or which
the Trust is executing as the General Partner of Borrower have been duly
authorized by the requisite corporate action by the Trust and have been duly
executed and delivered by the Trust (to the extent that execution and delivery
is governed by Maryland law).  We note that various matters concerning the Trust
are addressed in the opinion letter of Ballard Spahr LLP, separately provided to
you, and we express no opinion with respect to those matters.

III.Opinions

Based upon our review of the Documents and upon the assumptions set forth in
Section II, and subject to the exceptions and limitations set forth in
Section IV, it is our opinion that:

A.Borrower is, and on the Signing Date was, validly existing and in good
standing under the Laws of the State of Delaware, with the requisite limited
partnership power and authority to (i) issue and sell the Notes, and
(ii) execute, deliver and perform its obligations under the Note Purchase
Agreement and the Notes.

B.The execution, delivery and performance of the Note Purchase Agreement and the
Notes have been duly authorized by the requisite limited partnership action of
Borrower.  The Note Purchase Agreement and the Notes have been duly executed and
delivered by Borrower and constitute the valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

C.The Note Purchase Agreement and the Guaranty constitute the valid and binding
obligation of the Trust, enforceable against the Trust in accordance with their
respective terms.

D.Based solely on the respective certifications regarding filing of
organizational documents, status and good standing issued by the applicable
officials in their respective jurisdictions of formation, each Subsidiary is
validly existing and in good standing in the state in which it is organized and
is in good standing in each state in which, to our Actual Knowledge, it owns
real estate described in the Note Purchase Agreement.  Each Subsidiary has the
requisite limited liability company power and authority to execute, deliver and
perform its obligations under the Guaranty.

E.The execution, delivery and performance of the Guaranty have been duly
authorized by the requisite limited liability company action by each
Subsidiary.  The Guaranty has been duly executed and delivered by each
Subsidiary, and constitutes the valid and binding obligations of each
Subsidiary, enforceable against each Subsidiary in accordance with its terms.

F.The execution and delivery by Borrower of the Note Purchase Agreement on the
Signing Date did not, and the performance by Borrower of the Note Purchase
Agreement, and the issue and sale of the Notes by Borrower, as of the date of
this opinion letter, do not (i) violate any provision of Borrower’s
Organizational Documents, (ii) to our Actual Knowledge, result in the breach by
Borrower of, or constitute a default by Borrower under, (x) the agreements
listed on

4.4(a)(i)‑3




Schedule 2 attached hereto, or (y) based solely on a certificate of officers of
the Trust on behalf of the Obligors, any other indenture, mortgage, deed of
trust, lease, sublease or other agreement binding upon Borrower, which breach or
default, in the case of the preceding clause (y), would reasonably be expected
to have a material adverse effect on the ability of Borrower to perform its
obligations under the NPA Documents to which it is a party, (iii) to our Actual
Knowledge, result in the creation or imposition of any Lien upon any of the
property of Borrower under any indenture, mortgage or other agreement binding
upon Borrower, or (iv) violate any statutory Law (as defined in Subsection K of
Section IV of this opinion letter) or rule or regulation thereunder (including
any applicable order or decree of any court or governmental instrumentality
known to us) which, to our Actual Knowledge, is applicable to the execution and
delivery of the Note Purchase Agreement.  No consent, approval or other action
of any partner of Borrower other than the Trust, as general partner, (which
consent, approval or other action has been obtained, taken or given, as
applicable) is required to authorize Borrower’s issuance of, and the performance
of its obligations under, the Notes, and to our Actual Knowledge, no other
consent, approval or other action is required to authorize Borrower’s execution,
delivery and agreement to perform its obligations under the Note Purchase
Agreement (except those which have been obtained, if any).

G.The execution and delivery by the Trust of the Note Purchase Agreement on the
Signing Date did not, and the performance by the Trust of the Note Purchase
Agreement and the execution, delivery and performance by the Trust of the
Guaranty, as of the date of this opinion letter do not (i) to our Actual
Knowledge, result in a breach by the Trust of, or constitute a default by the
Trust under, (x) the agreements listed on Schedule 2 attached hereto, or (y)
based solely on a certificate of officers of the Trust on behalf of the
Obligors, any other indenture, mortgage, deed of trust, lease, sublease or other
agreement binding upon the Trust, which breach or default, in the case of the
preceding clause (y), would reasonably be expected to have a material adverse
effect on the ability of the Trust to perform its obligations under the NPA
Documents to which it is a party, (ii) to our Actual Knowledge, result in the
creation or imposition of any Lien upon any of the property of the Trust under
any indenture, mortgage or other agreement binding upon the Trust, or (iii)
violate any statutory Law or rule or regulation thereunder (including any
applicable order or decree of any court or governmental instrumentality known to
us) which, to our Actual Knowledge (as to factual matters only), is applicable
to the execution and delivery of the Note Purchase Agreement or the Guaranty by
the Trust. 

H.The execution, delivery and performance by each Subsidiary of the Guaranty, as
of the date of this opinion letter, do not (i) violate any provision of such
Subsidiary’s Organizational Documents, (ii) to our Actual Knowledge, result in
the breach by such Subsidiary of, or constitute a default by such Subsidiary
under, (x) the agreements listed on Schedule 2 attached hereto, or (y) based
solely on a certificate of officers of the Trust on behalf of the Obligors, any
other indenture, mortgage, deed of trust, lease, sublease or other agreement
binding upon such Subsidiary, which breach or default, in the case of the
preceding clause (y), would reasonably be expected to have a material adverse
effect on the ability of such Subsidiary to perform its obligations under the
NPA Documents to which it is a party, (iii) to our Actual Knowledge, result in
the creation or imposition of any lien upon any of the property of such
Subsidiary under any indenture, mortgage or other agreement binding upon such
Subsidiary or (iv) violate any statutory Law or rule or regulation thereunder
(including any applicable order or decree of any court or governmental
instrumentality

4.4(a)(i)‑4




known to us) which, to our Actual Knowledge (as to factual matters only), is
applicable to the execution and delivery of the Guaranty by such Subsidiary.

I.As of the date of this opinion letter, to our Actual Knowledge, there is no
action, suit or proceeding pending or threatened (in writing) before any court
or governmental agency or authority or any arbitrator against Borrower, the
Trust, or the Subsidiaries questioning the validity of any NPA Document.

J.As of the date of this opinion letter, no consent, approval, authorization or
order of any New York, Delaware, Michigan or federal governmental authority is
required of the Trust, Borrower or the Subsidiaries for the issuance and sale by
Borrower of the Notes to the Purchasers, the execution, delivery and performance
of the Guaranty by the Subsidiaries and the Trust, or the performance by
Borrower and the Trust of the Note Purchase Agreement, except such as may be
required under blue sky laws, as to which we express no opinion; provided that
no opinion is given or intended herein as to any such consents, approvals,
authorizations, or orders that may be required of any Purchaser as a result of
such Purchaser’s regulatory status for its acquisition and funding of the Notes.

K.Based solely on a certificate of officers of the Trust on behalf of the
Obligors, and without any independent investigation or verification, neither
Borrower nor the Trust is, or immediately after the sale of the Notes to be sold
pursuant to the Note Purchase Agreement and the application of the proceeds from
such sale (as described in the Note Purchase Agreement) will be, an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.

L.No registration of the Notes or the Guaranty under the Securities Act of 1933,
as amended (the “Securities Act”), is required for the sale of the Notes or the
issuance of the Guaranty to the Purchasers pursuant to the Note Purchase
Agreement, and the Note Purchase Agreement is not required to be qualified under
the Trust Indenture Act of 1939, as amended, in each case assuming (i) that the
offer or sale of the Notes was made in accordance with the representations and
warranties of Section 5.13 of the Note Purchase Agreement, and (ii) that the
Purchasers’ representations in Section 6 of the Note Purchase Agreement are
accurate and complete.

M.Assuming the accuracy and completeness of the description of the intended use
of proceeds as described in Section 5.14 of the Note Purchase Agreement, none of
the execution, delivery or performance of the Note Purchase Agreement by
Borrower and the Trust, or the sale, issuance, execution or delivery of the
Notes will violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System, to the extent they are applicable to Borrower or the
Trust.

IV.Exceptions and Limitations

The foregoing opinions are subject to the following exceptions and limitations:



4.4(a)(i)‑5




A.Any limitations imposed by and the effect of all applicable bankruptcy,
fraudulent conveyance or transfer, voidable transaction, reorganization,
insolvency, moratorium or similar laws at any time generally in effect with
respect to the enforcement of creditors’ rights.

B.The enforceability of the NPA Documents and the rights and remedies set forth
therein are subject to established and evolving principles of equity, commercial
reasonableness and conscionability and to the limitations imposed by applicable
law on (i) the exercise and availability of remedies and defenses; (ii) the
enforceability of purported waivers of rights and defenses; (iii) the
availability of equitable remedies and defenses generally; and (iv) the granting
of rights, remedies or security in excess of those available under applicable
law.

C.Notwithstanding anything contained in the NPA Documents, the Purchasers may be
limited to recovering only reasonable expenses with respect to enforcement or
collection of the obligations under the NPA Documents.

D.We express no opinion with respect to the effect of any state or federal
securities laws (except as set forth in Subsections K and L of Section III of
this opinion letter), ERISA, pension or employee benefit, antitrust, insurance,
bank regulatory (except as set forth in Subsection M of Section III of this
opinion letter), usury, truth-in-lending or other credit laws or regulations
which may be applicable to this transaction. We also disclaim any opinion with
respect to specialized laws that are not customarily covered in opinion letters
of this kind, such as tax, bankruptcy, fraudulent conveyance or transfer,
voidable transaction, reorganization, insolvency, moratorium, environmental,
intellectual property, labor, regulatory and licensing, anti-money laundering
and health and safety laws, and the effects of any such specialized laws.

E.We express no opinion with respect to the effect of the law of any
jurisdiction (other than the State of New York) which limits the rates of
interest legally chargeable or collectible.

F.To the extent that any opinion relates to the enforceability or applicability
of the choice of New York law or the choice of New York forum provisions of the
NPA Documents, our opinion is given in reliance on N.Y. Gen. Oblig. Law Sections
5-1401 and 5-1402 and N.Y. CPLR 327(b) and is subject to the qualification that
such enforceability or applicability may be limited by public policy
considerations or choice of law or forum principles of any jurisdiction or
venue, other than the courts of the State of New York, in which enforcement or
application of such provisions, or of a judgment upon an agreement containing
such provisions, is sought and we express no opinion as to the enforceability of
the NPA Documents in any such other jurisdiction or forum.

G.We express no opinion as to the compliance with law or the enforceability of
cumulative remedies of any Purchaser to the extent they would compensate any
Purchaser in excess of the obligations of the Obligors.

H.We express no opinion as to the enforceability of the indemnification
provisions of the NPA Documents, or any provisions exculpating any Purchaser or
any of its representatives from any liability, in each case insofar as such
provisions might require indemnification or exculpation with respect to any
violations of securities laws.  We express no opinion as to the

4.4(a)(i)‑6




enforceability of any provision exculpating any Purchaser or any of its
representatives relating to any loss, cost or expense arising out of general
principles of equity or public policy.

I.We express no opinion as to (a) whether courts of any jurisdiction would
enforce a waiver of objection to jurisdiction or venue or an objection based on
forum non conveniens, or (b) the enforceability of any other provision relating
to the operations of courts, court rules, service of process, witnesses at a
trial, discovery, rules of evidence or the conduct of litigation in any court.

J.We express no opinion with respect to any late charges, penalties,
forfeitures, liquidated or other pre‑measured damages or limitations thereon or
any prepayment premiums payable following a default to the extent that a court
finds enforcement thereof would constitute a penalty or unreasonable liquidated
damages or would result in a forfeiture.

K.These opinions are based solely on (i) the internal laws of the State of
Michigan, (ii) the internal laws of the State of New York, (iii) the Delaware
Revised Uniform Limited Partnership Act (the “DRULPA”) and the Delaware Limited
Liability Company Act (the “DLLCA”), and (iv) where applicable, the federal laws
of the United States.  We are not admitted to practice in the State of Delaware
and, with respect to the opinions set forth above, insofar as they relate to any
Delaware laws, with your permission, we (i) have limited our review to standard
compilations available to us of the DRULPA and the DLLCA, which we have assumed
to be accurate and complete, and (ii) have not reviewed case law.  The
enforceability opinions in Subsections B, C and E of Section III of this opinion
letter are based solely on the internal laws of the State of New York, and we
provide no opinion on the enforceability of any NPA Document under any other
laws.  We disclaim any opinion concerning the laws of any other jurisdiction, or
any other statutes or laws of the named jurisdictions or the effect thereof.  We
recognize, and you have acknowledged, that we are not admitted to practice in
certain other states in which one or more Subsidiaries are organized (the “Other
States”), and with respect to the opinions set forth above to the extent such
opinions would necessarily involve an analysis of the effect of the laws of such
Other States, we have, with your permission, rendered such opinions on the basis
that, hypothetically, the Subsidiaries were organized not in the Other States
but in the State of Michigan, and, accordingly (i) that the governing law as to
organizational matters as to such entities would be Michigan Law, (ii) that the
Subsidiaries’ various state filings and certifications of state officials as to
such filings, as well as status, good standing and the like are equivalent
functionally and as to the information provided therein to applicable state
filings, certifications and similar documents in Michigan and (iii) that the
Subsidiaries’ internal documents, such as operating agreements, resolutions and
the like, are governed solely by Michigan Law.  All references to the “Law” or
“laws” of the aforesaid jurisdictions are limited solely to the statutes, and,
other than with respect to Delaware laws, the judicial and administrative
decisions, and the rules and regulations of the governmental agencies of the
applicable jurisdiction, but excluding the statutes and ordinances, the
administrative decisions, and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level), and
judicial decisions to the extent that they deal with any of the foregoing; and
we have only considered the applicability of laws (in addition to the previously
enumerated Delaware laws) that a lawyer in the State of Michigan or New York
exercising customary professional diligence would reasonably recognize as being
applicable to Borrower, the Trust or the Subsidiaries, or the transactions
described in the NPA Documents.



4.4(a)(i)‑7




L.Our opinions in Subsections F(ii) and (iii), G(i) and (ii), and H(ii) and
(iii) of Section III of this opinion letter with respect to any agreements
referenced therein (i) exclude the impact of (A) financial covenants and similar
provisions therein that require financial calculations or determinations to
ascertain compliance, (B) cross-default provisions and (C) provisions relating
to the occurrence of a “material adverse effect” or “material adverse change” or
similar words or concepts and (ii) to the extent the referenced agreements are
governed by the laws of States that are not Laws covered by the opinions
expressed in this opinion letter, are given (A) based on the plain meaning of
such agreements and (B) assuming that the contract terms are construed as would
be the case if they were governed by the internal laws of New York.

M.Our “Actual Knowledge” or a phrase having similar wording means the conscious
awareness of facts or other information by Barbara A. Kaye or Caroline A. Gross
(the “Designated Attorneys”).  Except as described in this opinion letter, the
Designated Attorneys have not undertaken any investigation or made inquiry of
other attorneys or employees of Honigman LLP, or any other person, to determine
the existence or absence of such facts or other information.    

N.We disclaim any opinion as to the impact of the distribution provisions of the
Michigan Business Corporation Act on the validity, binding effect,
enforceability, or compliance with law of any guaranty or related security
agreement provided by direct and indirect corporate subsidiaries of Borrower or
on such subsidiary’s power to enter into such guaranty or related security
agreement or their due authorization if, at the time any such guaranty or
related security agreement is authorized, provided or paid upon, the criteria
under such provisions permitting distributions are not satisfied.

O.These opinions are given solely to the Purchasers solely in connection with
the execution and delivery of the NPA Documents, and these opinions may not be
relied upon by any other person or entity or in connection with any other
matter, except that (i) to the extent permitted under the Note Purchase
Agreement, transferees, successors and assigns which acquire the Notes or any
portion thereof for value, in good faith, and without actual notice of a defect
or existing uncured default thereunder may rely on these opinions, on the
condition and understanding that (a) in no event shall any person have any
greater rights with respect thereto than the original addressees of this opinion
letter on the date of this opinion letter nor, in the case of any transferees or
assigns, any greater rights than its transferor or assignor, (b) in furtherance
and not in limitation of the foregoing, our consent to such reliance shall in no
event constitute a reissuance of the opinions expressed herein or otherwise
extend any statute of limitations period applicable hereto on the date of this
opinion letter, and (c) any such reliance also must be actual and reasonable
under the circumstances existing at the time such person becomes a transferee,
successor or assign, including any circumstances relating to changes in law,
facts or any other developments known to or reasonably knowable by such person
at such time; and (ii) copies of these opinions may be provided for review but
not reliance to (a) potential transferees, successors and assigns, (b) any
governmental or regulatory agency (including, without limitation, NAIC) having
jurisdiction over you and (c) any court of law or other tribunal in connection
with any matter relating to the NPA Documents.

P.These opinions are given only as of the date of this opinion letter and do not
contemplate, no opinion is given with respect to, and we do not undertake any
obligation to advise

4.4(a)(i)‑8




you or any other party of, future events or subsequent changes in law or fact –
even though the change may affect the legal analysis, a legal conclusion or an
information confirmation in this opinion letter.

 

Very truly yours,

 

 

 

HONIGMAN LLP

 

 

BAK/CAG/REW/MSB

 

 



4.4(a)(i)‑9




 

Form of Opinion of the Parent Guaranty (Maryland)

 

[__________, 2019]

 

To the Purchasers of the Senior Notes
(as such terms are defined herein)

listed in Schedule A attached hereto

 

 

Re:Agree Limited Partnership, a Delaware limited partnership (the “Company”) –
Note Purchase Agreement, dated as of June 14, 2019 (the “Note Purchase
Agreement”), by and among the Company, Agree Realty Corporation, a Maryland
corporation and the sole general partner of the Company (the “Guarantor”), and
the purchasers listed in Schedule A attached thereto (each a “Purchaser” and,
collectively, the “Purchasers”), with respect to the issuance and sale by the
Company of $125,000,000 aggregate principal amount of its 4.47%
Senior Guaranteed Notes due October 30, 2031 (the “Senior Notes”)



 

Ladies and Gentlemen:

 

We have acted as Maryland corporate counsel to the Guarantor in connection with
the above-referenced matter, and we have been requested to provide you with our
opinion as Maryland corporate counsel to the Guarantor with respect to certain
aspects of Maryland law pursuant to Section 4.4 of the Note Purchase Agreement.

 

We understand that the Company, the Guarantor and the Subsidiary Guarantors (as
defined herein) are also being represented in this matter by Honigman LLP, and
we understand that, except as to those issues specifically opined to herein, you
will be relying upon the opinion of Honigman LLP.  We did not participate in the
negotiation or drafting of the Note Purchase Agreement, the Notes or the
Guaranty (as such terms are defined herein).

 

In connection with our representation of the Guarantor, and as a basis for the
opinion hereinafter set forth, we have examined the originals, or copies
certified or otherwise identified to our satisfaction, of the following
documents (hereinafter collectively referred to as the “Documents”):

 

(i)the corporate charter of the Guarantor (the “Charter”) represented by
Articles of Incorporation filed with the State Department of Assessments and
Taxation of Maryland (the “Department”) on December 15, 1993, Articles of
Amendment filed with the Department on April 7, 1994, two Articles Supplementary
filed with the Department on December 8, 2008, Articles Supplementary filed with
the Department on September 21, 2012, Articles of Amendment filed with the
Department on May 8, 2013, two Articles Supplementary filed with the Department
on July 31, 2013, Articles of Amendment filed with the Department on May 5,
2015, Articles of

Exhibit 4.4(a)(ii)

(to Note Purchase Agreement)




Amendment filed with the Department on May 3, 2016, Articles Supplementary filed
with the Department on February 26, 2019 and Articles of Amendment filed with
the Department on April __, 2019;

 

(ii)the Amended and Restated Bylaws of the Guarantor, adopted as of May 8, 2013,
as amended by the First Amendment to Amended and Restated Bylaws of Guarantor,
effective as of February 26, 2019 (collectively, the “Bylaws”);

 

(iii)resolutions adopted, or other actions taken, by the board of directors (the
“Board of Directors”) of the Guarantor on or as of April __, 2019 (the
“Directors’ Resolutions”);

 

(iv)the First Amended and Restated Agreement of Limited Partnership of the
Company, as amended (the “Partnership Agreement”);

 

(v)a status certificate of the Department, dated as of a recent date, to the
effect that the Guarantor is duly incorporated and existing under the laws of
the State of Maryland;

 

(vi)the Note Purchase Agreement;

 

(vii)each Note, dated as of [__________, 2019], registered in the name of the
applicable Purchaser or in the name of such Purchaser’s nominee (collectively,
the “Notes”);

 

(viii)the Guaranty, dated as of [_________, 2019] (the “Guaranty”), made by the
Guarantor, the Company and each of the other guarantors named on the signature
pages thereto (collectively, the “Subsidiary Guarantors”), with respect to the
Senior Notes;

 

(ix)a certificate of officers of the Guarantor, dated as of the date hereof (the
“Officers’ Certificate”), executed by Joey Agree, the President and Chief
Executive Officer of the Guarantor, and Clayton R. Thelen, the Chief Financial
Officer and Secretary of the Guarantor, to the effect that, among other things,
the Charter, the Bylaws, the Directors’ Resolutions and the Partnership
Agreement are true, correct and complete, have not been rescinded or modified
and are in full force and effect on the date of the Officers’ Certificate, and
certifying as to, among other things, the manner of adoption of the Directors’
Resolutions and the form, approval, execution and delivery of the Note Purchase
Agreement, the Notes and the Guaranty; and

 

(x)such other laws, records, documents, certificates, opinions and instruments
as we have deemed necessary to render this opinion, subject to the limitations,
assumptions and qualifications noted below.



4.4(a)(ii)‑2




 

Insofar as the opinions and other matters set forth herein constitute, or are
based upon, factual matters, we have relied solely upon the Officers’
Certificate and our knowledge.  The words “our knowledge” signify that in the
course of our representation of the Guarantor in matters with respect to which
we have been engaged as Maryland corporate counsel to the Guarantor, no
information has come to our attention that would give us actual knowledge or
actual notice of the inaccuracy of the statement, opinion or other matters so
qualified.  We have undertaken no independent investigation or verification of
any such statements, opinions or matters.  The words “our knowledge” are
intended to be limited to the knowledge of the lawyers within our firm who have
rendered legal services to the Guarantor in connection with the Note Purchase
Agreement, the Notes and the Guaranty.

 

In rendering the opinions expressed below, we have assumed the following to the
extent relevant to such opinions:

 

a.each individual executing any of the Documents on behalf of a party (other
than the Guarantor) is duly authorized to do so;

 

b.each individual executing any of the Documents, whether on behalf of such
individual or another person, is legally competent to do so;

 

c.each of the parties (other than the Guarantor) executing any of the Documents
has duly authorized and validly executed and delivered each of the Documents to
which such party is a signatory, and such party’s obligations set forth therein
are legal, valid and binding and are enforceable in accordance with their
respective terms;

 

d.any Documents submitted to us as originals are authentic; the form and content
of any Documents submitted to us as unexecuted drafts do not differ in any
respect relevant to this opinion from the form and content of such Documents as
executed and delivered; any Documents submitted to us as certified, photostatic
or facsimile copies conform to the original documents; all signatures on all
Documents are genuine; all public records reviewed or relied upon by us or on
our behalf are true and complete; all representations, warranties and statements
contained in the Documents (other than representations, warranties and
statements of the Guarantor as to legal matters on which opinions are rendered
herein) are true and complete; and there has been no oral or written
modification of or amendment to any of the Documents, and there has been no
waiver of any provision of any of the Documents, by action or omission of the
parties or otherwise;

 

e.all certificates submitted to us, including, but not limited to, the Officers’
Certificate, are correct and complete both when given and as of the date hereof;

 



4.4(a)(ii)‑3




f.the Company is the sole member or the manager, as applicable, of each of the
Subsidiary Guarantors;

 

g.the consummation of the transactions contemplated by the Note Purchase
Agreement, the Notes and the Guaranty will result in receipt by each of the
Subsidiary Guarantors of good and valuable consideration, and such transactions
are fair and reasonable to each of the Subsidiary Guarantors;

 

h.in no event will the aggregate principal amount of the Senior Notes exceed
$125,000,000; and

 

i.the Guarantor is entering into, and will execute and deliver, and perform its
obligations under, the Note Purchase Agreement, the Notes and the Guaranty,
together with any related documents, instruments and agreements, in furtherance
of the conduct of its business in a manner that will enable it to qualify (or,
once qualified, to maintain its qualification) as a real estate investment trust
under Section 856 et seq. of the Internal Revenue Code of 1986, as amended.

 

Based upon our review of the foregoing, and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:

 

1.The Guarantor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland.

 

2.The Guarantor, acting in its own capacity and in its capacity as the general
partner of the Company, on behalf of the Company, acting in its own capacity and
in its capacity as the sole member or the manager, as applicable, of each of the
Subsidiary Guarantors, on behalf of each of the Subsidiary Guarantors, as
applicable, has the requisite corporate power and authority to execute and
deliver, and perform its obligations under, the Note Purchase Agreement, the
Notes and the Guaranty.

 

3.The execution and delivery by the Guarantor, acting in its own capacity and in
its capacity as the general partner of the Company, on behalf of the Company,
acting in its own capacity and in its capacity as the sole member or the
manager, as applicable, of each of the Subsidiary Guarantors, on behalf of each
of the Subsidiary Guarantors, as applicable, of the Note Purchase Agreement, the
Notes and the Guaranty have been duly authorized by all necessary corporate
action on the part of the Guarantor required under the Charter and Bylaws and
the Maryland General Corporation Law (the “MGCL”), and the Note Purchase
Agreement, the Notes and the Guaranty have been duly executed and delivered by
the Guarantor, acting in its own capacity and in its capacity as the general
partner of the Company, on behalf of the Company, acting in its own capacity and
in its capacity as the sole

4.4(a)(ii)‑4




member or the manager, as applicable, of each of the Subsidiary Guarantors, on
behalf of each of the Subsidiary Guarantors, as applicable.

 

4.The execution, delivery and performance of the Note Purchase Agreement, the
Notes and the Guaranty by the Guarantor, acting in its own capacity and in its
capacity as the general partner of the Company, on behalf of the Company, acting
in its own capacity and in its capacity as the sole member or the manager, as
applicable, of each of the Subsidiary Guarantors, on behalf of each of the
Subsidiary Guarantors, as applicable, will not (i) contravene any provision of
the MGCL or (ii) result in any violation of the provisions of the Charter or
Bylaws.

 

5.No consent, approval, authorization, order of, or qualification with any court
or governmental agency or authority of the State of Maryland is required to be
obtained by the Guarantor, acting in its own capacity and in its capacity as the
general partner of the Company, on behalf of the Company, acting in its own
capacity and in its capacity as the sole member or the manager, as applicable,
of each of the Subsidiary Guarantors, on behalf of each of the Subsidiary
Guarantors, as applicable, pursuant to the MGCL in connection with the execution
and delivery of the Note Purchase Agreement, the Notes and the Guaranty, except
for such as have been obtained.

 

In addition to the qualifications set forth above, the opinions set forth herein
are also subject to the following qualifications:  (i) the opinions set forth
herein are limited to the corporation laws of the State of Maryland, and no
opinions are expressed herein concerning any laws other than the corporation
laws of the State of Maryland; (ii) no opinions are expressed with respect to
the legality, binding effect or enforceability of the Note Purchase Agreement,
the Notes and the Guaranty, or any of them; (iii) no opinions are expressed with
respect to the compliance with or applicability of any state or federal
securities, tax, environmental, consumer credit, lending, financial institution,
real estate syndication, labor or employment laws, or laws regarding fraudulent
conveyances, nor is any opinion expressed herein as to the applicability or
effect of the Investment Company Act of 1940, as amended; (iv) our opinion
expressed in paragraph 5 above is based upon our consideration of only those
consents, approvals, authorizations, orders and qualifications, pursuant to the
MGCL, if any, which we as attorneys licensed in the State of Maryland reasonably
believe to be typically applicable to transactions of the type contemplated by
the Note Purchase Agreement, the Notes and the Guaranty; (v) no opinions are
expressed with respect to the limited partnership actions or limited liability
company actions that may be required for the Company and the Subsidiary
Guarantors to authorize, execute, deliver or perform the Note Purchase
Agreement, the Notes, the Guaranty or any other document, instrument or
agreement to which the Company or the Subsidiary Guarantors is a party; (vi) the
opinions set forth herein are limited to the matters specifically stated herein
and no other opinions shall be inferred beyond the matters specifically stated;
and (vii) the opinions set forth herein are limited to laws in effect, and facts
and circumstances presently existing and brought to our attention, as of the
date hereof, and we assume no obligation to supplement this opinion if
applicable laws change after the date hereof,

4.4(a)(ii)‑5




or if we become aware of any facts or circumstances which now exist or which
occur or arise in the future that may change the opinions expressed herein after
the date hereof.

The opinions presented in this letter are solely for your use in connection with
the matters contemplated by the Note Purchase Agreement, the Notes and the
Guaranty.  This opinion letter may not be relied upon by you for any other
purpose, or furnished to, assigned to, quoted to, or relied upon by any other
person, firm or other entity for any purpose, without our prior written consent
in each instance, which may be granted or withheld in our sole discretion,
provided, however, that subsequent institutional holders of the Notes may rely
on this opinion, and a copy of this opinion letter may be furnished to, but not
relied on by, (i) the National Association of Insurance Commissioners, (ii)
potential transferees of the Notes, (iii) any state, federal or provincial
authority or independent banking or insurance board or body having regulatory
jurisdiction over a Purchaser in the exercise of their regulatory due diligence
and (iv) any court of law or other tribunal in connection with any matter
related to the Note Purchase Agreement, the Notes and the Guaranty.  In
addition, we consent to reliance hereupon, subject to the limitations and
qualifications, and based on the assumptions, herein contained, by Honigman LLP
in the delivery to you of its opinion in connection with the transactions
contemplated by the Note Purchase Agreement, the Notes and the Guaranty. 

 

Very truly yours,

 

 

 

 



4.4(a)(ii)‑6




Form of Opinion of Counsel to the Purchasers

[Provided on a case by case basis.]

 

 

Exhibit 4.4(b)

(to Note Purchase Agreement)

